Case 3:18-cv-01442-GTS-ML Document 30-4 Filed 04/14/20 Page 1 of 99




                      EXHIBIT 3
                                 Katherine
     Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                              Filed 04/14/20 Page 2 of 99
                                December 16, 2019                           1

·1· ·UNITED STATES DISTRICT COURT

·2· ·NORTHERN DISTRICT OF NEW YORK

·3· ·_______________________________________________

·4· ·DENISE PAYNE,

·5· · · · · · · · · · · · Plaintiff,

·6· · · · · · · · · · · · · · · · ·INDEX NO.: 18-cv-1442

·7· · · · · · · · ·vs.

·8

·9· ·CORNELL UNIVERSITY,

10· · · · · · · · · · · · Defendant.

11· ·_______________________________________________

12

13· · · · This is the Examination Before Trial of

14· · · · · · · · · ·KATHERINE DOXEY

15· ·held on the 16th day of December, 2019, held at

16· ·Cornell University Counsel's Office, 235 Garden

17· ·Avenue, Ithaca, New York.

18

19

20

21

22

23· ·REPORTED BY:· CAITLYN A. SHAYLOR

24· ·Shorthand Reporter

25


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
                                 Katherine
     Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                              Filed 04/14/20 Page 3 of 99
                                December 16, 2019                           2

·1· ·A P P E A R A N C E S

·2

·3· · · · ·NESENOFF & MILTENBERG, LLP

·4· · · · · · · 363 Seventh Avenue, 5th Floor

·5· · · · · · · New York, New York 10001

·6· · · · · · · Attorneys for Plaintiff

·7· · · · · · · BY:· GABRIELLE M. VINCI, ESQUIRE

·8

·9· · · · ·OFFICE OF UNIVERSITY COUNSEL

10· · · · · · · 235 Garden Avenue, CCC Building

11· · · · · · · Ithaca, New York 14853

12· · · · · · · Attorneys for Defendant

13· · · · · · · BY:· ADAM G. PENCE, ESQUIRE

14· · ·ALSO PRESENT:· VALERIE CROSS DORN, ESQUIRE

15

16

17

18

19

20

21

22

23

24

25


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
                                 Katherine
     Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                              Filed 04/14/20 Page 4 of 99
                                December 16, 2019                           3

·1· · · · · ·S T I P U L A T I O N S

·2

·3· · · ·It is stipulated by and between the

·4· ·parties hereto that the filing of the

·5· ·deposition is waived; that the deposition

·6· ·may be signed before any Notary Public;

·7· ·and that all objections except as to the

·8· ·form of the question are reserved to the

·9· ·time of the trial.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 5 of 99
                               December 16, 2019                           4

·1· · · · · · ·K A T H E R I N E· · D O X E Y

·2· · · · · · ·having been called as a witness,

·3· · · · · · ·having been duly sworn, was examined

·4· · · · · · ·and testified as follows:

·5· ·EXAMINATION BY

·6· ·MS. VINCI:

·7· · · · Q· · Good morning.

·8· · · · A· · Morning.

·9· · · · Q· · Or good afternoon.

10· · · · A· · Afternoon, yes.

11· · · · Q· · Can you state your name for the record,

12· · please?

13· · · · A· · Catherine Doxey.

14· · · · Q· · Good afternoon, Ms. Doxey.· We've met

15· · previously, but --

16· · · · A· · Uh-huh.

17· · · · Q· · -- for the record, my name is Gabrielle

18· · Vinci.· I'm one of the attorneys representing Ms.

19· · Payne, Denise Payne.· Are you familiar with that

20· · lawsuit at all?

21· · · · A· · Yes.

22· · · · Q· · Okay.· When did you first learn about

23· · that lawsuit?

24· · · · A· · When -- I'm trying to think of the date.

25· · It was probably March 2017, '18, I'm sorry.


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484                                YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 6 of 99
                               December 16, 2019                           5

·1· · · ·Q· · That's okay.· And how did you become

·2· ·aware of that lawsuit?

·3· · · ·A· · Informed by university counsel.

·4· · · ·Q· · Okay.· Have you spoken to anyone other

·5· ·than university counsel about the lawsuit?· Well,

·6· ·strike that.· Have you spoken to any other

·7· ·Cornell employees besides university counsel

·8· ·about Ms. Payne's lawsuit?

·9· · · ·A· · Only status of where it was.· Informing

10· ·my supervisors that I'd be out of office for

11· ·depositions, or --

12· · · ·Q· · Okay.· And who did you discuss the status

13· ·of the lawsuit with?

14· · · ·A· · Shawn Moeller is the executive director

15· ·of HR for the College of Business.· And Laura

16· ·Syer, the associate Dean.

17· · · ·Q· · When's the last time you talked to Mr.

18· ·Moeller about the lawsuit?

19· · · ·A· · This morning, just reminding him I was

20· ·going to be out of the office.

21· · · ·Q· · Have you had any conversations with Mr.

22· ·Moeller substantively about the lawsuit, about

23· ·the allegations in it?

24· · · ·A· · No.

25· · · ·Q· · Okay.· And what about Ms. Syer, when's


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484                                YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 7 of 99
                               December 16, 2019                           6

·1· ·the last time you spoke to her about the lawsuit?

·2· · · ·A· · Honestly, probably when we went to

·3· ·mediation.

·4· · · ·Q· · Okay.· And have you spoken to Ms. Syer

·5· ·about the substance of Ms. Payne's lawsuit, the

·6· ·allegations she's brought?

·7· · · ·A· · Not since the mediation, no.

·8· · · ·Q· · Prior to the mediation had you discussed

·9· ·that with Ms. Syer?

10· · · ·A· · Probably only in counsel prep for that.

11· · · ·Q· · Okay.· Have you ever spoken to Denise

12· ·about her lawsuit?

13· · · ·A· · No.

14· · · ·Q· · Have you seen any of the documents,

15· ·exchange and discovery in the lawsuit?

16· · · · · · · · ·MR. PENCE:· Object to form, but you

17· · · · · may answer.

18· · · ·A· · So I've reviewed the formal letters

19· ·involved in her case, so offer letters and layoff

20· ·letter, that kind of stuff.

21· · · ·Q· · Have you ever been deposed before?

22· · · ·A· · No.

23· · · ·Q· · So I'll go over some ground rules.· Which

24· ·I will note you were at Ms. Payne's deposition.

25· · · ·A· · Uh-huh.


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484                                YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 8 of 99
                               December 16, 2019                           7

·1· · · ·Q· · So they may seem repetitive to you, you

·2· ·may recognize them from then.· But the first rule

·3· ·is we do have a court reporter here, she's taking

·4· ·down all of the questions and answers.· If you

·5· ·can just keep all of your responses verbal so

·6· ·that she can note it on the transcript.· Also,

·7· ·it's difficult to take down two people speaking

·8· ·at once, so I just ask that you allow me to

·9· ·finish my question before you start your answer,

10· ·and I will also allow you to finish your answer

11· ·before I start my next question.· If at any point

12· ·in time I cut you off, just let me know.· I don't

13· ·mean to.· If at any point in time you don't

14· ·understand a question as I've posed it to you,

15· ·let me know and I will do my best to rephrase it

16· ·so that you can understand it and it is

17· ·meaningful to you.· If you answer a question, I'm

18· ·going to assume you understood it as I asked it,

19· ·is that okay?

20· · · ·A· · That's clear, yep.

21· · · ·Q· · From time to time your attorney may note

22· ·his or her objection to one of my questions, just

23· ·allow your attorney to get his or her objection

24· ·out and then you will have to proceed and answer

25· ·the question, unless instructed otherwise.· If at


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484                                YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 9 of 99
                               December 16, 2019                           8

·1· ·any point in time you need to take a break, just

·2· ·let me know.· I don't anticipate we're going to

·3· ·be here for an exorbitant amount of time at all,

·4· ·but that being said, you can take as many breaks

·5· ·as you need.· I would just ask that you -- if a

·6· ·question is open, you answer the question before

·7· ·taking that break; is that okay?

·8· · · ·A· · Yep.

·9· · · ·Q· · What, if anything, did you do to prepare

10· ·for today's deposition?

11· · · ·A· · Looking through some policies, looking at

12· ·the formal correspondence to Denise, letters.

13· · · ·Q· · Okay.· Which policies did you review, or

14· ·look through, I'm sorry?

15· · · ·A· · Yeah.· So the flex arrangement, the

16· ·separations.

17· · · ·Q· · The separations?

18· · · ·A· · Yeah, separations from the university,

19· ·which covers layoffs.

20· · · ·Q· · When you say you looked through them, did

21· ·you read them line by line, did you skim them,

22· ·something else?

23· · · · · · · · ·MR. PENCE:· Object to form, but you

24· · · · · may answer.

25· · · ·A· · I'm familiar with them, so I'd say I


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484                                YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 10 of 99
                               December 16, 2019                            9

·1· ·skimmed them.

·2· · · ·Q· · Okay.· And when did you skim through

·3· ·these policies?

·4· · · ·A· · Last week.

·5· · · ·Q· · And the formal correspondence, is that

·6· ·the offer letter you mentioned before?

·7· · · ·A· · Yes.· The offer letter when we originally

·8· ·hired Denise, the offer letter to her most recent

·9· ·general, and then the termination letter.

10· · · ·Q· · And did you also review those last week?

11· · · ·A· · Yes.

12· · · ·Q· · Did you speak to anybody in preparation

13· ·for your deposition today?

14· · · ·A· · Only counsel.

15· · · ·Q· · I don't want to know the substance of any

16· ·conversations you've had with counsel.· When you

17· ·say counsel, who are you referring to speaking

18· ·to?

19· · · ·A· · Adam and Val.

20· · · ·Q· · Did you meet with counsel separately or

21· ·in -- together?

22· · · ·A· · Together.

23· · · ·Q· · And when did you meet with counsel to

24· ·prep for today's deposition?

25· · · ·A· · It was several sessions since we've


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 11 of 99
                               December 16, 2019                            10

·1· ·delayed a couple of times.

·2· · · ·Q· · Yes.

·3· · · ·A· · Most recent being last Thursday.

·4· · · ·Q· · Besides yourself and counsel, was anybody

·5· ·else in the room?

·6· · · ·A· · No.

·7· · · ·Q· · Are you aware that -- well, strike that.

·8· ·Do you know a Lucinda Allen?

·9· · · ·A· · I do.

10· · · ·Q· · Okay.· Who is Lucinda Allen?

11· · · ·A· · She was the, I'm trying to think of her

12· ·title, director of administrative services for

13· ·hotel.· So she was two layers above Denise.· So

14· ·she was supervisor of Tammy Lindsay who was

15· ·Denise Payne's immediate supervisor.

16· · · ·Q· · Okay.· Are you aware that Ms. Allen was

17· ·previously deposed in this case?

18· · · ·A· · Yes.

19· · · ·Q· · Did you speak to Ms. Allen about her

20· ·deposition?

21· · · ·A· · I did not.

22· · · ·Q· · Did you speak to Ms. Allen about your

23· ·deposition today?

24· · · ·A· · I did not.

25· · · ·Q· · Okay.· Have you taken any medications,


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 12 of 99
                               December 16, 2019                            11

·1· ·either prescription or over the counter, in the

·2· ·last 24 hours that would affect your ability to

·3· ·testify today?

·4· · · ·A· · Nope.

·5· · · ·Q· · Have you taken any medications in the

·6· ·last 24 hours, again prescription or over the

·7· ·counter, that would affect your memory?

·8· · · ·A· · No.

·9· · · ·Q· · Sitting here today is there any reason

10· ·you can think of that you would not be able to

11· ·understand and answer my questions?

12· · · ·A· · No.

13· · · ·Q· · What's your highest level of education?

14· · · ·A· · Master's.

15· · · ·Q· · In what?

16· · · ·A· · Education.

17· · · ·Q· · And where did you earn your Master's?

18· · · ·A· · University of Rochester.

19· · · ·Q· · And when did you earn it?

20· · · ·A· · '87.

21· · · ·Q· · Do you hold any specialized

22· ·certifications or licenses?

23· · · ·A· · Senior professional in human resources,

24· ·SPHR.

25· · · ·Q· · SPHR, the acronym?


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 13 of 99
                               December 16, 2019                            12

·1· · · ·A· · Uh-huh.

·2· · · ·Q· · And when did you earn that?

·3· · · ·A· · 2003, I believe.

·4· · · ·Q· · Okay.· And do you have to take a course

·5· ·for that, or go to a special school for that?

·6· ·How do you earn that certification?

·7· · · ·A· · It's an exam, but there are preparation

·8· ·courses, which I did.

·9· · · ·Q· · Okay.· And where did --

10· · · ·A· · And --

11· · · ·Q· · Sorry, go ahead.

12· · · ·A· · Then you have to have so many credit

13· ·hours each year, or every three years you

14· ·recertify.

15· · · ·Q· · Where did you take the preparation

16· ·courses?

17· · · ·A· · University of Southern Maine.

18· · · ·Q· · Are you currently employed by Cornell

19· ·University?

20· · · ·A· · I am.

21· · · ·Q· · For how long have you been employed by

22· ·Cornell?

23· · · ·A· · 12 years.

24· · · ·Q· · What is your current position --

25· · · ·A· · Director --


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 14 of 99
                               December 16, 2019                            13

·1· · · ·Q· · -- title?

·2· · · ·A· · -- of human resources for the College of

·3· ·Business.· Well, the branding people would not be

·4· ·happy, the SC Johnson College of Business.

·5· · · ·Q· · We won't tell them.· How long have you

·6· ·been the director of HR for the College of

·7· ·Business?

·8· · · ·A· · The college was formed in July 2016.

·9· ·Prior to that I was HR director for Johnson

10· ·Graduate School of Management, which is one of

11· ·the schools that merged into the college.

12· · · ·Q· · How long have you held an HR position at

13· ·Cornell?

14· · · ·A· · 12 years.

15· · · ·Q· · Okay.· How long have you been a director

16· ·of HR of any college of Cornell?

17· · · ·A· · Well, I've been at Cornell for 12 years.

18· · · ·Q· · Okay.· Let me do it this way.· Have you

19· ·always held a director of HR position at Cornell?

20· · · ·A· · I think officially I was manager when I

21· ·first started, so maybe director came in 2009 or

22· ·'10.

23· · · ·Q· · And in your role as director do you

24· ·supervise any employees?

25· · · ·A· · I do.


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 15 of 99
                               December 16, 2019                            14

·1· · · ·Q· · How many employees are you currently

·2· ·supervising?

·3· · · ·A· · Three.

·4· · · ·Q· · And is it -- do they all hold different

·5· ·job titles, do you supervise a specific class of

·6· ·jobs, or how does it work?

·7· · · ·A· · So right now I supervise two HR

·8· ·associates and one HR assistant.

·9· · · ·Q· · And what are your duties as the director

10· ·of HR?

11· · · ·A· · So the people I supervise are what's

12· ·referred to as the operations team, and so they

13· ·are the first point of contact for all of our

14· ·clients.· So I supervise initial interactions

15· ·with employees and -- and managers and I also do

16· ·the compensation and classification for the

17· ·college.

18· · · ·Q· · When you say you do the compensation and

19· ·classification for the college, what do you mean

20· ·by that?· What do you do in that role?

21· · · ·A· · So any of our offers to candidates come

22· ·through me and I make the suggestion on what the

23· ·manager can offer as a starting point, any

24· ·requests for promotion or bonuses or those kinds

25· ·of things.


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 16 of 99
                               December 16, 2019                            15

·1· · · ·Q· · And when you say you suggest what can be

·2· ·offered in an offer letter for a new position or

·3· ·whatnot, does the manager have to accept what you

·4· ·suggest or can he or she make a different

·5· ·determination?

·6· · · · · · · · ·MR. PENCE:· Object to form, but you

·7· · · · · may answer.

·8· · · ·A· · If they don't think the range I am

·9· ·suggesting is reasonable, we discuss why.· If we

10· ·don't agree then they can escalate that to my

11· ·boss or his boss.

12· · · ·Q· · Does HR, meaning anybody in the HR

13· ·department who's involved in this process, does

14· ·HR have the final say in what compensation is

15· ·offered to a new employee?

16· · · ·A· · Usually.· Ultimately the dean has the

17· ·final authority on all decisions at the college.

18· · · ·Q· · You're familiar with Denise Payne,

19· ·correct?

20· · · ·A· · Uh-huh.

21· · · ·Q· · When did you first meet Ms. Payne?

22· · · ·A· · She was hired in August of 2015 as a

23· ·research aide in the business simulation lab.          I

24· ·was not involved in her hiring; although, I

25· ·probably did an orientation with her as a new


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 17 of 99
                               December 16, 2019                            16

·1· ·employee.

·2· · · ·Q· · What sort of things go -- are -- strike

·3· ·that.· What is involved in orientation for new

·4· ·employees, what do they have to go through during

·5· ·the orientation?

·6· · · ·A· · It's a session where we talk about

·7· ·benefits, you know, describe the different plans,

·8· ·the observation, personal time, sick time at that

·9· ·point.· We review a couple of policies, we talk

10· ·about the history of the school at that point,

11· ·the structure of the school.

12· · · ·Q· · And I know you said you were possibly

13· ·involved in Ms. Payne's orientation, who

14· ·generally administers the orientation?

15· · · ·A· · So I did at the time.· When she was

16· ·hired, it was myself and a couple of assistants.

17· ·Shortly after Denise started I hired Julie Weaver

18· ·as the assistant director, and from that point

19· ·forward she took over the orientation of new

20· ·employees.

21· · · ·Q· · Okay.· Ms. Weaver is no longer with

22· ·Cornell, correct?

23· · · ·A· · No, she left.

24· · · ·Q· · Do you recall when she left?

25· · · ·A· · In June she moved to Virginia.


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 18 of 99
                               December 16, 2019                            17

·1· · · ·Q· · Okay.· Do you know of 2019?

·2· · · ·A· · Uh-huh.

·3· · · ·Q· · Is that a yes?

·4· · · ·A· · Yes, sorry.

·5· · · ·Q· · It's just for the transcript.

·6· · · ·A· · Uh-huh.

·7· · · ·Q· · Sorry.· Did somebody else assume the

·8· ·assistant director role upon her departure?

·9· · · ·A· · The position was filled, but we kind of

10· ·restructured, such that instead of having the

11· ·assistant directors be the initial point of

12· ·contact for all client groups and own -- sort of

13· ·speak to, you know, the school or department, the

14· ·assistant directors became specialists.· So I

15· ·took on compensation and the replacement person

16· ·for Julie took on all academic HR issues.

17· ·Somebody else had employee relations and

18· ·recruiting, somebody else had labor.

19· · · ·Q· · So at the time that Ms. Payne was hired

20· ·in August of 2015 -- strike that.· At the time

21· ·that Ms. Weaver was hired, what were her duties

22· ·as assistant director?

23· · · ·A· · So she was the person that employees and

24· ·managers would initially contact with questions

25· ·and she helped with some training and some


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 19 of 99
                               December 16, 2019                            18

·1· ·projects and recruitment.

·2· · · ·Q· · Was part of her duties at that time to --

·3· ·to listen to or to take any employee complaints?

·4· · · ·A· · Yes.

·5· · · ·Q· · Did there come a time that you learned

·6· ·Ms. Payne was diagnosed with cancer?

·7· · · ·A· · Yes.

·8· · · ·Q· · And how did you learn that?

·9· · · ·A· · She I believe told me by e-mail.

10· · · (EXHIBIT D MARKED FOR IDENTIFICATION.)

11· · · ·Q· · Ms. Doxey, I'm handing you what has been

12· ·marked as Plaintiff's Exhibit D.· I'd just ask

13· ·that you review that and let me know when you've

14· ·had a chance to do so.

15· · · ·A· · Okay.

16· · · ·Q· · Okay.· Do you recognize this document?

17· · · ·A· · I do.

18· · · ·Q· · Okay.· Would you agree that the bottom,

19· ·the kind of starting e-mail from Denise Payne to

20· ·yourself copying Margaret Shackell is an e-mail

21· ·wherein she's telling you about her cancer

22· ·diagnosis?

23· · · ·A· · Yes.

24· · · ·Q· · Do you recall receiving this e-mail?

25· · · ·A· · I do.


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 20 of 99
                               December 16, 2019                            19

·1· · · ·Q· · And you appear to respond that you were

·2· ·sorry to hear that and then also ask when she may

·3· ·be available for a quick chat, do you see that?

·4· · · ·A· · Uh-huh.

·5· · · · · · · · ·MR. PENCE:· Object to the form.· The

·6· · · · · document speaks for itself.

·7· · · ·Q· · Do you -- following this e-mail did you

·8· ·meet with Ms. Payne?

·9· · · ·A· · I did.

10· · · ·Q· · Okay.· When did you meet with Ms. Payne

11· ·in response to this e-mail?

12· · · ·A· · I believe it was a few days after.          I

13· ·don't recall the exact date, but --

14· · · ·Q· · Okay.· All right.· So -- this e-mail is

15· ·dated, or the last e-mail in this chain is dated

16· ·June 20th, 2016, so would it be a few days after

17· ·that?

18· · · ·A· · I don't recall specifically, but that's

19· ·about the time frame.

20· · · ·Q· · Okay.· And where did you meet with Ms.

21· ·Payne at that time?

22· · · ·A· · In my office in Sage Hall, which would've

23· ·been 221, I believe at that time.

24· · · ·Q· · Was anybody else present?

25· · · ·A· · Julie Weaver was.


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 21 of 99
                               December 16, 2019                            20

·1· · · ·Q· · Did you ask Ms. Weaver to attend the

·2· ·meeting?

·3· · · ·A· · I did.

·4· · · ·Q· · Why?

·5· · · ·A· · Because she's the one who would typically

·6· ·meet with employees around their short-term

·7· ·disability and medical leave procedures.

·8· · · ·Q· · And what did you, Ms. Weaver, and Ms.

·9· ·Payne discuss during that meeting?

10· · · ·A· · Certainly her expected time away needs,

11· ·but we also were meeting to talk about other job

12· ·possibilities.

13· · · ·Q· · Okay.· Why were you meeting with Ms.

14· ·Payne to speak about other job possibilities?

15· · · ·A· · She was working in the business

16· ·simulation lab, which was a part-time job at what

17· ·we call a C band.· So the pay bands go from

18· ·lowest A, up to the highest I.· And so Denise was

19· ·in a relatively entry level position, part time.

20· ·There were some issues with her and one of the

21· ·faculty members that frequently use that lab,

22· ·some friction there.· I think new faculty coming

23· ·in were more interested in using the lab, but had

24· ·request to use different software that Ms. Payne

25· ·wasn't familiar with, so they were starting to


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 22 of 99
                               December 16, 2019                            21

·1· ·realize that perhaps they hired at the wrong

·2· ·level.· I knew there was some friction there, so

·3· ·her supervisor Margaret Shackell-Dell (phonetic)

·4· ·was talking to me about, you know, is there other

·5· ·possibilities in the college, or in the school at

·6· ·the time.· It had already been announced at that

·7· ·point that the three schools were going to be

·8· ·merging into the College of Business, so I knew

·9· ·that there was a possibility that other

10· ·opportunities would be there, so I wanted to talk

11· ·to her about what her interest was, what her

12· ·availability would be, whether she wanted to

13· ·think about a different option.

14· · · ·Q· · And were there specific roles or other

15· ·job positions, specific job positions that you

16· ·wanted to talk to her about, or were you trying

17· ·to just determine generally if she'd be

18· ·interested in taking another role?

19· · · ·A· · Both.· So I knew that they were going to

20· ·form what they were calling at the time the

21· ·business analytics team, which had an opening.

22· ·This was a team that was basically dealing with

23· ·data for mostly academics, but also decision

24· ·making, kind of, support for the deans.· And I

25· ·knew from my discussion with Margaret Shackell


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 23 of 99
                               December 16, 2019                            22

·1· ·that one of the reasons Denise took the part-time

·2· ·job was she was going through school, I believe

·3· ·she was getting her Master's in statistics, and

·4· ·so it seemed like a possibly good fit for her,

·5· ·that that might be a direction she wanted to go.

·6· · · ·Q· · Did you speak to her about any other

·7· ·positions at that time?

·8· · · ·A· · I think we talked about the possibility

·9· ·of faculty support had an opening; that's the

10· ·administrative pool that supports faculty needs

11· ·in the classroom.· As I recall she has -- was

12· ·less excited about that.

13· · · ·Q· · Okay.· What did Ms. Payne say when you

14· ·brought up, I don't want to say propose, but when

15· ·you discussed the potential opening with the

16· ·business analytics team, what was her reaction?

17· · · ·A· · She seemed excited about it and

18· ·definitely wanted to -- to continue to have

19· ·discussions.

20· · · ·Q· · At that time that you spoke to her about

21· ·that possible position, was there a set

22· ·understanding of what that position would be?

23· · · · · · · · ·MR. PENCE:· Object to form, but you

24· · · · · may answer.

25· · · ·A· · There certainly was no job description,


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 24 of 99
                               December 16, 2019                            23

·1· ·there was only a concept at the time.· So it was

·2· ·a general discussion, it wasn't here's the

·3· ·duties, you know?

·4· · · ·Q· · Okay.· But did you discuss with Ms. Payne

·5· ·what the general concept of what she would do in

·6· ·that role would be?

·7· · · ·A· · Yes.

·8· · · ·Q· · Did you have any discussions with her at

·9· ·that time about what the compensation for that

10· ·role would be?

11· · · ·A· · I don't believe at that meeting we got

12· ·into compensation.

13· · · ·Q· · Okay.

14· · · ·A· · Other than perhaps mentioning it's

15· ·probably a higher level role.

16· · · ·Q· · At that time of that meeting was there

17· ·also some understanding of what the compensation

18· ·for that role would be?

19· · · · · · · · ·MR. PENCE:· Object to form.· You may

20· · · · · answer.

21· · · ·A· · Are you asking if I knew what it was, or

22· ·if I discussed it with Denise?

23· · · ·Q· · Well, you already said you don't recall

24· ·discussing it with Denise.· Possibly mentioning

25· ·that it was a higher level, but nothing specific.


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 25 of 99
                               December 16, 2019                            24

·1· ·So I guess my question is did you or HR generally

·2· ·have any understanding of what the compensation

·3· ·for that conceptualized role would be?

·4· · · · · · · · ·MR. PENCE:· Object to form, but you

·5· · · · · may answer.

·6· · · ·A· · In general, yes.· From what I knew about

·7· ·the role it sounded like a data analyst.· It

·8· ·sounded similar to another role we had, so, you

·9· ·know, I knew it was going to probably be an E

10· ·band.

11· · · ·Q· · What role did it sound similar to?

12· · · ·A· · There were two other people in the

13· ·department that did similar things, one was part

14· ·time and one was actually vacant at the time, but

15· ·it was a data analyst.

16· · · ·Q· · Okay.· Can you just explain the concept

17· ·of the pay bands to me?

18· · · ·A· · Uh-huh.

19· · · ·Q· · What the -- how you determine which band

20· ·is -- goes to which role?

21· · · ·A· · Uh-huh, sure.· So each of the pay bands

22· ·has what we call generics, so there's a

23· ·description of duties and of the characteristics

24· ·that go into classifying a position.· So it's

25· ·education, it's experience, it's decision making


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 26 of 99
                               December 16, 2019                            25

·1· ·authority, it's impacts of -- if an error was

·2· ·made, how wide spread is that.· It's who they

·3· ·interact with inside the university or outside.

·4· ·Whether they simply state the policy or they

·5· ·interpret it or they create it, or they

·6· ·negotiate.· And so there's various different

·7· ·factors that go into classifying each of the

·8· ·positions.

·9· · · ·Q· · Is it fair to say the more complex the

10· ·position, the higher the pay band?

11· · · ·A· · Yes.

12· · · ·Q· · Are the pay bands used for both hourly

13· ·and salaried employees?

14· · · ·A· · Yes.

15· · · ·Q· · Okay.· Is there a difference in -- is

16· ·there a difference in determining which pay band

17· ·is going to be used for a certain role dependent

18· ·on whether it's going to be hourly or salaried?

19· · · · · · · · ·MR. PENCE:· Object to form, but you

20· · · · · may answer.

21· · · ·A· · The role is classified on the

22· ·characteristics of the position, and part of that

23· ·is what kind of decision making authority the

24· ·position has.· So in general bands A through D

25· ·are all hourly; E roles are a mix, they can be


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 27 of 99
                               December 16, 2019                            26

·1· ·either exempt or non exempt; and then F and above

·2· ·are typically exempt if they meet the salary

·3· ·minimums.

·4· · · ·Q· · All right.· So going back to the meeting

·5· ·you had with Ms. Payne.· So you spoke about the

·6· ·other job positions you discussed with her, and I

·7· ·believe you also mentioned you discussed with her

·8· ·at that time her expected time away?

·9· · · ·A· · Uh-huh.

10· · · ·Q· · Okay.· What did she say about what she

11· ·expected to need in terms of being away from the

12· ·college?

13· · · ·A· · I believe she said she'd have some

14· ·treatment and need to be out for a little bit.

15· ·She may have even had surgery that summer, but

16· ·would expect to -- to be back by, I believe, late

17· ·summer, early fall and so we had arranged for her

18· ·to meet with Cindy Allen once she was able to

19· ·come in and talk about the role.

20· · · ·Q· · How did you -- in what way did you

21· ·arrange for her to meet with Cindy Allen?

22· · · ·A· · It was virtual e-mail introduction.

23· · · ·Q· · Besides discussing her anticipated time

24· ·away or needed time away, did Ms. Payne discuss

25· ·anything more about her diagnosis during that


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 28 of 99
                               December 16, 2019                            27

·1· ·meeting?

·2· · · ·A· · Not that I recall.

·3· · · ·Q· · Okay.· Did she -- do you recall any

·4· ·discussion about possible accommodations at the

·5· ·university?

·6· · · · · · · · ·MR. PENCE:· Object to form, asked and

·7· · · · · answered, but --

·8· · · ·A· · Other than the time off she would need?

·9· ·I don't recall at that point getting into

10· ·accommodations.

11· · · ·Q· · And at that time of Ms. Payne's cancer

12· ·diagnosis there was a policy at Cornell for

13· ·requesting disability accommodations, correct?

14· · · ·A· · Sure.

15· · · ·Q· · I'm going to show you what's been

16· ·previously marked as -- by all means take as much

17· ·time that you need to review it.· My pretty much

18· ·one and only question is going to be have you

19· ·ever seen this before.

20· · · ·A· · Okay.

21· · · ·Q· · So I'll hand you what has been previously

22· ·marked as Defendant's Exhibit 3.· Put this to the

23· ·side.

24· · · ·A· · Okay.

25· · · ·Q· · Okay.· Have you reviewed Defendant's


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 29 of 99
                               December 16, 2019                            28

·1· ·Exhibit 3?

·2· · · ·A· · Yes.

·3· · · ·Q· · Have you ever seen this before?

·4· · · ·A· · Yes.

·5· · · ·Q· · You agree this is the disability

·6· ·accommodation policy at Cornell?

·7· · · ·A· · Yes.

·8· · · ·Q· · Okay.· At the time of Ms. Payne's

·9· ·diagnosis, or when you found out about her

10· ·diagnosis, what was the process for requesting

11· ·disability accommodations at Cornell?

12· · · ·A· · The employee basically would need to

13· ·request of local HR or the medical leaves

14· ·administration.

15· · · ·Q· · When you say local HR, would that be

16· ·something that an employee could do through Ms.

17· ·Weaver?

18· · · ·A· · That's typically where it starts, yes.

19· ·And then there's an official form that goes to

20· ·the medical leaves administration.

21· · · ·Q· · Does an employee -- is an employee

22· ·required to request a specific type of

23· ·accommodation?

24· · · · · · · · ·MR. PENCE:· Object to form, but you

25· · · · · may answer.


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 30 of 99
                               December 16, 2019                            29

·1· · · ·A· · Yeah, I'm not sure what your question is.

·2· · · ·Q· · So when an employee is seeking an

·3· ·accommodation for a disability, is he or she

·4· ·required to request I need a -- this specific

·5· ·accommodation, or is it something other than

·6· ·that?

·7· · · ·A· · Usually specific to what they need.

·8· · · ·Q· · Okay.· Do you know if Ms. Payne met with

·9· ·Ms. Allen regarding the potential data analyst

10· ·role?

11· · · ·A· · I believe they did, yeah.

12· · · ·Q· · How were you aware of that meeting?

13· · · ·A· · I believe I saw an e-mail exchanged

14· ·between them where Ms. Allen reached out to

15· ·Denise who said, yes, she'd like to meet.

16· · · ·Q· · Did you ever speak to Ms. Payne about

17· ·that meeting?

18· · · ·A· · I don't recall.

19· · · ·Q· · Okay.· Did you ever speak to Ms. Allen

20· ·about that meeting?

21· · · ·A· · I don't remember the specific meeting,

22· ·but clearly she would've had to have agreed that

23· ·it seemed like a good match and she'd like to

24· ·hire her.

25· · · ·Q· · So was Ms. -- was Ms. Payne's assuming


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 31 of 99
                               December 16, 2019                            30

·1· ·that role, for her to take that role the data

·2· ·analyst position, did Ms. Allen have to approve

·3· ·of that?

·4· · · · · · · · ·MR. PENCE:· Object to form.

·5· · · ·A· · Yeah.

·6· · · · · · · · ·MR. PENCE:· But you may answer.

·7· · · ·A· · Yeah, I mean, as a hiring manager if she

·8· ·didn't feel like the skills were a match we

·9· ·wouldn't have put her there.

10· · · ·Q· · Okay.· So is it fair to say -- strike

11· ·that.· Did you and Ms. Allen speak about hiring

12· ·Ms. Payne before she was offered the data analyst

13· ·role?

14· · · ·A· · Yes.

15· · · ·Q· · Okay.· Tell me -- well, how many times

16· ·did you speak to Ms. Allen about that?

17· · · ·A· · I'm not sure, one or two --

18· · · ·Q· · Okay.

19· · · ·A· · -- I'd say.

20· · · ·Q· · And what did you discuss specific about

21· ·Ms. Payne when you spoke to Ms. Allen about her

22· ·potentially assuming the data analyst role?

23· · · ·A· · What her needs were from the job, skill

24· ·level-wise.· Whether Denise seemed to have the

25· ·potential to do the job, whether she could wait


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 32 of 99
                               December 16, 2019                            31

·1· ·the required time because Denise still was

·2· ·working for the business simulation lab and so

·3· ·she was going to phase out of that through the

·4· ·fall, so the timing, you know, whether that would

·5· ·work.

·6· · · ·Q· · Okay.· Did you and Ms. Allen -- well,

·7· ·strike that.· Ms. Payne was ultimately offered

·8· ·the data analyst role, correct?

·9· · · ·A· · Yes.

10· · · ·Q· · Did you and Ms. Allen prior to making the

11· ·offer to Ms. Payne discuss the compensation for

12· ·that role?

13· · · · · · · · ·MR. PENCE:· Object to form.· You may

14· · · · · answer.

15· · · ·A· · Yes.

16· · · ·Q· · Okay.· And what did you and Ms. Allen

17· ·discuss about what the compensation would be?

18· · · ·A· · In discussions with Ms. Allen and

19· ·separately with Laura Syer, who was ultimately

20· ·over this group and HR, we decided because it was

21· ·a two band jump, which is very unusual --

22· ·normally you would post these things, but because

23· ·we were in a reorg situation with the formation

24· ·of the college we had the flexibility to do some

25· ·of this kind of movement.· But because she had


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 33 of 99
                               December 16, 2019                            32

·1· ·been in a C level position we didn't know exactly

·2· ·what her skills and -- and abilities were.· We

·3· ·put her at the minimum of the band.

·4· · · ·Q· · Okay.· And what band was that, what was

·5· ·the minimum?

·6· · · ·A· · E, I don't remember exactly what the --

·7· · · ·Q· · Okay.

·8· · · · · · · · ·MR. PENCE:· Make sure to let her

·9· · · · · finish the question.

10· · · ·Q· · It happens all the time.· Goes against

11· ·like normal conversation, but for the sake of our

12· ·court reporter, try and do that.· So you've

13· ·mentioned a couple of times today the joining or

14· ·merger of different schools and a reorganization,

15· ·can you just explain what happened, the merger of

16· ·the three schools?

17· · · ·A· · I'll try.

18· · · ·Q· · Okay.

19· · · ·A· · So apparently it was a concept that's

20· ·been talked about for several decades, in fact,

21· ·to take the three different schools at the

22· ·university that were accredited as business

23· ·schools and merge them together.· So the School

24· ·of Hotel Administration, the Graduate School of

25· ·Management, and the Dyson Undergrad School of


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 34 of 99
                               December 16, 2019                            33

·1· ·Economics and Applied -- Applied Economics and

·2· ·Management.· So those were the three schools that

·3· ·were accredited through AACSB, which is the body.

·4· ·They made the announcement in December of '15

·5· ·that this college would launch in July of '16.

·6· ·There was no plan, there was no consultant, there

·7· ·was nobody familiar with mergers, acquisition

·8· ·kind of stuff.· They said form some task forces

·9· ·and figure it out.· It was a very chaotic time.

10· ·All three schools had staff and departments in

11· ·certain functions and so they were thrown

12· ·together and people had new managers, they were

13· ·moved to different locations, they were in new

14· ·jobs, so very few people had accurate job

15· ·descriptions, and we had to, you know, recreate

16· ·policies and procedures, and platforms, and IT

17· ·systems and it was a blur.

18· · · ·Q· · Has the merger been completed as of

19· ·today's date?

20· · · ·A· · It's officially merged.· There are still

21· ·lots of changes going on.· More and more things

22· ·are being combined up at the central college

23· ·level.· So staff are being removed from the

24· ·school that they used to report to, so diversity

25· ·inclusion and student services and some of the


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 35 of 99
                               December 16, 2019                            34

·1· ·phase II kind of work.· So initially it was your

·2· ·administrative functions and then it's moving

·3· ·into student services.

·4· · · ·Q· · Okay.· At the time that Ms. Payne was

·5· ·offered the data analyst role, was there a set

·6· ·job description for that role for her?

·7· · · · · · · · ·MR. PENCE:· Object to form, asked and

·8· · · · · answered, but --

·9· · · ·A· · Yeah, there wasn't an official job

10· ·description.· It was -- I think I listed five

11· ·bullets, if you will, of what -- what we thought

12· ·the -- the role would be.· The business analytics

13· ·team was brand new and they were figuring out

14· ·what -- what the roles were going to be and what

15· ·the work needed.

16· · · ·Q· · Okay.· At the time that the offer was

17· ·made to Ms. Payne what was the understanding of

18· ·what that role would be, what she would be doing?

19· · · · · · · · ·MR. PENCE:· Object to form.

20· · · ·A· · So rankings and surveys I think was one

21· ·of the things that I think they were hoping that

22· ·she would eventually learn and take on.· There

23· ·were a platform or an application called activity

24· ·insight, which captures all of the faculty

25· ·information on what their activity was, where


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 36 of 99
                               December 16, 2019                            35

·1· ·they're publishing and that kind of thing.· So

·2· ·she was helping in that software.· General

·3· ·querying of databases and helping, you know, pull

·4· ·reports together.

·5· · · ·Q· · Anything else?

·6· · · ·A· · That's what I remember.

·7· · · ·Q· · Okay.· And who would Ms. Payne be

·8· ·reporting to?

·9· · · ·A· · Initially it was Cindy Allen and then

10· ·Cindy put Tammy Lindsay in charge of a couple

11· ·other people.

12· · · ·Q· · For how long was Ms. Payne reporting to

13· ·Ms. Allen before Ms. Lindsay was put into place?

14· · · ·A· · I don't recall exactly.· I want to say a

15· ·couple of months maybe.

16· · · ·Q· · Do you recall when Ms. Lindsay assumed

17· ·the role of being Ms. Payne's supervisor?

18· · · ·A· · Not exactly, no.

19· · · ·Q· · Okay.· Was Ms. Lindsay a new hire to the

20· ·university at the time, or had she worked for the

21· ·university already?

22· · · ·A· · She had worked for the university for a

23· ·good number of years.· I want to say ten-ish, but

24· ·I'm not exactly sure.

25· · · ·Q· · Okay.· Okay.· I'll show you what's been


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 37 of 99
                               December 16, 2019                            36

·1· ·previously marked as Defendant's Exhibit 9.· It's

·2· ·just the offer letter.· I'll just have you take a

·3· ·look at that and let me know when you've had a

·4· ·chance to do so.

·5· · · ·A· · Okay.

·6· · · ·Q· · Okay.· Have you ever seen this before?

·7· · · ·A· · I have.

·8· · · ·Q· · Okay.· This appears to be Ms. Payne's

·9· ·offer letter from you dated September 23rd, 2016;

10· ·is that correct?

11· · · ·A· · That is correct.

12· · · ·Q· · Okay.· And it starts with Dear, Denise,

13· ·on behalf of Cindy Allen, do you see that?

14· · · ·A· · Uh-huh.

15· · · ·Q· · Did you discuss the substance of this

16· ·offer letter with Ms. Allen?

17· · · ·A· · Yes.

18· · · ·Q· · Okay.· Did you -- did you draft this

19· ·offer letter, or did Ms. Allen, or someone else?

20· · · ·A· · I did.

21· · · ·Q· · Okay.· You testified that Ms. Payne was

22· ·placed in a pay band E for the data analyst role,

23· ·correct?

24· · · ·A· · That's right, yep.

25· · · ·Q· · And that was the lowest pay band for that


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 38 of 99
                               December 16, 2019                            37

·1· ·role?

·2· · · · · · · · ·MR. PENCE:· Object to form.· I don't

·3· · · · · think that's what the witness said.

·4· · · ·A· · No, so she was placed at the minimum of

·5· ·that title, which there are multiple titles in

·6· ·each pay band and so each one has a minimum

·7· ·market rate and a max.

·8· · · ·Q· · Do you know what the max pay band was for

·9· ·that title?

10· · · ·A· · I don't.

11· · · ·Q· · At the time that Ms. Payne was made the

12· ·offer, provided the offer letter, did she discuss

13· ·with you the compensation arrangement?

14· · · ·A· · I don't recall a lot of discussion about

15· ·it.

16· · · ·Q· · Did she ever discuss with you her being

17· ·placed at the band E level?

18· · · ·A· · It would've been part of the offer.· I'm

19· ·not sure there was much discussion.

20· · · ·Q· · Are you aware of any -- strike that.· At

21· ·any point in time that Ms. Payne was in the data

22· ·analyst role did she ever complain to you about

23· ·being compensated at a pay level E or pay band E?

24· · · ·A· · Her complaints were about being at the

25· ·minimum of the E band.


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 39 of 99
                               December 16, 2019                            38

·1· · · ·Q· · How many times did she complain about

·2· ·being at the minimum of the E band?

·3· · · · · · · · ·MR. PENCE:· To her?

·4· · · · · · · · ·MS. VINCI:· Yes.

·5· · · ·A· · I had one personal discussion with her a

·6· ·year after.· I'm aware that when the pay bands

·7· ·shifted in July she fell below the new minimum

·8· ·and she brought that to Julie's attention and we

·9· ·corrected that.

10· · · ·Q· · Sorry.· When the pay bands shifted?

11· · · ·A· · So central compensation does a market

12· ·analysis survey work every spring and if

13· ·warranted, the market has shifted, they change

14· ·the pay bands as of July 1.· And apparently that

15· ·happened in the data analyst role.

16· · · ·Q· · And you said she brought that to the

17· ·attention of Ms. Weaver and you guys fixed that?

18· · · ·A· · Uh-huh.

19· · · ·Q· · What did you do to fix it?

20· · · ·A· · Brought her back up to the new minimum.

21· · · ·Q· · Okay.· Going back to the personal

22· ·discussion that she had with you.· You said it

23· ·was about a year after, a year after what?

24· · · ·A· · After she started in the role she

25· ·declined a meeting that Laura Syer set up because


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 40 of 99
                               December 16, 2019                            39

·1· ·she didn't know what the content or purpose was

·2· ·and asked me if I knew.· And I said, yes, I can

·3· ·tell you about that.· And so she came in and we

·4· ·discussed a couple of things, but one of which

·5· ·was her disappointment at the pay.

·6· · · ·Q· · And what did she express to you as to why

·7· ·she was disappointed in the pay?· What was

·8· ·disappointing her?

·9· · · ·A· · She felt like she had years of experience

10· ·at the university that we were not considering

11· ·and that she should not have been at the minimum.

12· · · ·Q· · And what was your response to that?

13· · · ·A· · I said that I would look at it again and

14· ·we discussed the fact that she had -- because she

15· ·was only working part time, she was put in an

16· ·hourly position when she would've been eligible

17· ·for exempt or salaried based on that particular

18· ·role and title.· And because of that she had to

19· ·use her HAP time, health and personal, for all

20· ·missed work.· And I had said I would look into

21· ·possibly reinstating the little bits of HAP she

22· ·had to use for a doctor's appointment here or

23· ·there.

24· · · ·Q· · Do you recall how much HAP time you

25· ·looked into potentially reinstating for her at


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 41 of 99
                               December 16, 2019                            40

·1· ·that time?

·2· · · ·A· · It actually ended up being maybe four

·3· ·hours or so of HAP and a fraction of an hour on

·4· ·vacation.

·5· · · ·Q· · And were you able to reinstate any of

·6· ·that time for her?

·7· · · ·A· · Unfortunately, no.· We made the proposal

·8· ·to Laura Syer to increase her pay and to give

·9· ·back that time and Laura felt like there was, at

10· ·that point, too much uncertainty about the role

11· ·and the future of the department, and Denise's

12· ·performance that she'd rather not at that point

13· ·make the adjustments.

14· · · ·Q· · Okay.· Did Ms. Syer say to you that she

15· ·did not want to make those adjustments because of

16· ·this?

17· · · ·A· · (Witness Nodded Head.)

18· · · ·Q· · Did she --

19· · · ·A· · She actually said it to Julie Weaver.

20· ·Julie was the one that talked to Laura.

21· · · ·Q· · Okay.· And then did you speak to Ms.

22· ·Weaver about Ms. Syer's decision?

23· · · ·A· · Yes.

24· · · ·Q· · Okay.· Okay.

25· · · · · · · · ·MS. VINCI:· If we can just take a


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 42 of 99
                               December 16, 2019                            41

·1· · · · · quick five minute break.

·2· · · · · · · · ·MR. PENCE:· Sure.

·3· · · · · · · · ·(OFF THE RECORD.)

·4· · · ·Q· · Ms. Doxey, before the break we were

·5· ·discussing a meeting you had with Ms. Payne, I

·6· ·believe you said about a year after she assumed

·7· ·the data analyst role where she discussed her

·8· ·dissatisfaction at her pay band level; do you

·9· ·recall that?

10· · · ·A· · I do.

11· · · ·Q· · Okay.· And you testified that you were

12· ·aware of a conversation between Ms. Weaver and

13· ·Ms. Syer regarding Ms. Syer's decision not to

14· ·change Ms. -- Ms. Payne's pay level and also not

15· ·to reimburse or reinstate some HAP time.

16· · · · · · · · ·MR. PENCE:· Objection.· I believe

17· · · · · that mischaracterizes the testimony, but

18· · · · · that --

19· · · · · · · · ·MS. CROSS DORN:· There's no question

20· · · · · pending.

21· · · · · · · · ·MR. PENCE:· Okay.· Well, still, it's

22· · · · · -- mischaracterizes, but go ahead.

23· · · ·Q· · All right.· So I'll rephrase.· I believe

24· ·before the break you had testified that Ms.

25· ·Weaver told you about Ms. Syer's decision related


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 43 of 99
                               December 16, 2019                            42

·1· ·to reimbursing or reinstating some HAP time for

·2· ·Ms. Payne; is that correct?

·3· · · ·A· · That is correct.

·4· · · ·Q· · Okay.· And at that time Ms. Syer, to your

·5· ·understanding, was -- there was too much

·6· ·uncertainty about the role and the department, so

·7· ·she determined not to reinstate the HAP time; is

·8· ·that accurate?

·9· · · ·A· · Denise was in an non-exempt position, an

10· ·hourly position, which means that you would have

11· ·to account for all hours of the day, so if you

12· ·don't work, you have to use your health and

13· ·personal or your vacation.· Because she was not

14· ·in an exempt position, which she had wanted to

15· ·be, but was not put in at an exempt position.· In

16· ·an exempt role you wouldn't have had to use tiny

17· ·bits of time to fill up your day, you're paid for

18· ·the work that you do, and the result's not your

19· ·time.· So Denise kept wanting to be put in an

20· ·exempt role, which requires, you know, a level of

21· ·discretion and decision making and there was, you

22· ·know, not the security that Denise was handling

23· ·all of her time off requests and communication to

24· ·be put in that exempt role.

25· · · ·Q· · When you say there was not the security


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 44 of 99
                               December 16, 2019                            43

·1· ·that Denise was handling her time off requests,

·2· ·we'll start with that, what do you mean by that?

·3· · · ·A· · A lot of the friction, as I understand

·4· ·it, between Denise and Tammy and Cindy was she

·5· ·wasn't following their direction on how to record

·6· ·or ask for time off, how to put it on the

·7· ·calendar, how to give proper notice in advance

·8· ·when she knew it.

·9· · · ·Q· · And how were you aware of this friction

10· ·between Denise and Tammy and Lindsay?· Or Tammy

11· ·and Cindy, I'm sorry.

12· · · ·A· · Yeah.· Denise would frequently e-mail

13· ·about her happiness about how she felt Tammy was

14· ·treating her, and correcting her timecard, and

15· ·not allowing her to work from home, and --

16· · · ·Q· · When you say frequently, how frequently

17· ·would she e-mail with, let's start with you

18· ·personally about that?

19· · · ·A· · She I don't think ever e-mailed me alone

20· ·directly.· I was copied on many things.· So most

21· ·of her communication was with Julie and I was

22· ·copied.· So aware from a high level standpoint,

23· ·but I wasn't involved in the daily discussions

24· ·and e-mails and phone calls.

25· · · ·Q· · Okay.· How often would she e-mail Julie


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 45 of 99
                               December 16, 2019                            44

·1· ·copying you regarding this issue with Ms.

·2· ·Lindsay?

·3· · · ·A· · I'm not sure.

·4· · · ·Q· · Okay.· Was -- do you know how many times

·5· ·overall she e-mailed about this issue that you

·6· ·were copied on?

·7· · · ·A· · At least several.

·8· · · ·Q· · What do you consider several times?

·9· · · ·A· · I don't know, maybe once a month over the

10· ·year, year and a half.

11· · · ·Q· · Okay.· Did you ever discuss Ms. Payne's

12· ·complaints in these e-mails or concerns in these

13· ·e-mails with her?

14· · · ·A· · I did not speak to her directly on any of

15· ·this until that meeting in, I think it was

16· ·September, when she wanted to know what the

17· ·meeting was about with Laura.

18· · · ·Q· · Okay.

19· · · ·A· · So all of her communications around her

20· ·frustrations were with Julie.

21· · · ·Q· · Okay.· Did you ever speak to Ms. Weaver

22· ·about Ms. Payne's frustrations, as you've termed

23· ·them?

24· · · ·A· · In our usual, you know, one-on-one

25· ·meetings.


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 46 of 99
                               December 16, 2019                            45

·1· · · ·Q· · Okay.

·2· · · ·A· · And --

·3· · · ·Q· · Sorry, go ahead.

·4· · · ·A· · So it would be weekly meetings about all

·5· ·of her clients and Denise, you know, and

·6· ·everybody would come up occasionally.

·7· · · ·Q· · And what did you and Ms. Weaver discuss

·8· ·regarding Denise's frustrations in these e-mails?

·9· · · ·A· · Julie would go back to either Tammy or

10· ·Cindy and/or Denise trying to get them to be on

11· ·the same page, if you will.· Denise and -- I

12· ·mean, Cindy and Tammy were managers who did

13· ·things by the books.· They were, you know, tough

14· ·managers for, you know, demanding.· They weren't

15· ·wrong in what they were doing as far as following

16· ·policy.· And Denise, I think, was looking for a

17· ·little more flexibility and freedom to do what

18· ·she wanted from a scheduling standpoint.

19· · · ·Q· · When you say that Tammy and Cindy were

20· ·not wrong in what they were doing by the policy,

21· ·what were they doing that was not wrong?

22· · · ·A· · One of the things that, excuse me, Denise

23· ·complained about was that Tammy would correct her

24· ·timecard.· So Denise would put more of the HAP

25· ·time on than she had and so Tammy would take it


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 47 of 99
                               December 16, 2019                            46

·1· ·off.· Or Denise wanted to, said she wanted to

·2· ·work from home and Tammy would say that you

·3· ·didn't get that pre-approved, or you're too ill

·4· ·to work in the office so you're probably too ill

·5· ·to work at home, so go home and rest and take

·6· ·care of yourself.

·7· · · ·Q· · Are you aware of the concept of a

·8· ·flexible work arrangement?

·9· · · ·A· · I am.

10· · · ·Q· · Or work agreement.

11· · · ·A· · Uh-huh.

12· · · ·Q· · That is something offered to employees at

13· ·Cornell; is that correct?

14· · · ·A· · It is, yes.

15· · · ·Q· · Can you explain in your own words what

16· ·that is, what those arrangements are?

17· · · ·A· · The employee can request to either work

18· ·compressed work, or work in a different location,

19· ·or work a different schedule and there's a

20· ·specific form that gets filled out once the

21· ·supervisor and the employee agree to what will

22· ·work from a business standpoint and the employee

23· ·standpoint and things are documented on hours and

24· ·location.

25· · · ·Q· · And you're -- are you aware that Ms.


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 48 of 99
                               December 16, 2019                            47

·1· ·Payne was on a -- had a flex work arrangement

·2· ·with Cornell?

·3· · · ·A· · Three different ones, I believe, yes.

·4· · · ·Q· · Okay.· Did you -- have you ever seen

·5· ·those agreements?

·6· · · ·A· · Yes.

·7· · · ·Q· · Okay.· Did you see them at the time that

·8· ·they were being negotiated and -- and signed

·9· ·while Ms. Payne was working for Cornell?

10· · · ·A· · No, I wasn't involved in the drafting of

11· ·them or the signing of them.

12· · · ·Q· · Okay.· Is HR involved at all in the, I'll

13· ·call it the negotiation of those agreements

14· ·between the employee and their respective

15· ·supervisor?

16· · · · · · · · ·MR. PENCE:· Object to the form.· You

17· · · · · may answer.

18· · · ·A· · Not always.· If things are straight

19· ·forward or can be worked out between the

20· ·supervisor and the employee, HR doesn't need to

21· ·get involved, but we certainly can.

22· · · ·Q· · Okay.· And you said, I believe, you were

23· ·not involved in negotiating or drafting Ms.

24· ·Payne's work agreements?

25· · · ·A· · No.


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 49 of 99
                               December 16, 2019                            48

·1· · · ·Q· · Okay.· Do you know if anyone from HR was?

·2· · · ·A· · Julie was.

·3· · · ·Q· · Do you know why Julie was involved in Ms.

·4· ·Payne's work arrangements, or work agreements

·5· ·rather?

·6· · · ·A· · I think Denise felt more comfortable

·7· ·having somebody else involved.· Denise -- I mean,

·8· ·Cindy and Tammy felt like they wanted people

·9· ·available even from home on very specific hours,

10· ·and so Julie would help comprise on, no, I think

11· ·she can start earlier or work later if need be

12· ·with the work that she does.

13· · · ·Q· · Do you know if Julie was involved in all

14· ·three of Ms. Payne's work agreements?

15· · · ·A· · I believe so.

16· · · ·Q· · Do you recall or do you know when the

17· ·first work arrangement was signed?

18· · · ·A· · I think it was shortly after she had

19· ·gotten back from leave, so I want to say January,

20· ·but I'm not entirely sure.

21· · · ·Q· · And you just mentioned a leave, she went

22· ·on -- she meaning Ms. Payne --

23· · · ·A· · Yeah.

24· · · ·Q· · -- went on a medical leave in the fall of

25· ·2016, do you recall that?


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 50 of 99
                               December 16, 2019                            49

·1· · · ·A· · Yes.

·2· · · ·Q· · Do you recall the span, the time span

·3· ·that she was out?

·4· · · ·A· · I believe she was out for several months.

·5· ·I want to say October, November, December.

·6· · · ·Q· · Okay.· So looking back to Exhibit 9,

·7· ·which is the offer letter.· So this offer letter

·8· ·states that the role would be effective September

·9· ·19th, 2016; do you see that?

10· · · ·A· · Uh-huh, yep.

11· · · ·Q· · And that she would be in kind of this

12· ·traditional role in working two positions until

13· ·December 31st, 2016; do you see that?

14· · · ·A· · Uh-huh.

15· · · ·Q· · Okay.· Is that a yes?

16· · · ·A· · Yes.

17· · · ·Q· · Okay.

18· · · ·A· · Sorry.

19· · · ·Q· · For the time period that Ms. Payne was on

20· ·medical leave, was anybody hired to cover the two

21· ·roles that she was supposed to have been

22· ·performing?

23· · · ·A· · No.

24· · · · · · · · ·MR. PENCE:· Object to form, but --

25· · · ·Q· · Do you know what -- what the arrangement


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 51 of 99
                               December 16, 2019                            50

·1· ·was that Ms. Payne ultimately came to with Ms.

·2· ·Lindsay and Ms. Allen related to her flex work

·3· ·agreements, what the agreement was?

·4· · · · · · · · ·MR. PENCE:· Sorry, which one?

·5· · · · · · · · ·MS. VINCI:· The first one, sorry, the

·6· · · · · first one.

·7· · · ·A· · Originally there was just an

·8· ·understanding that oh, sure, you can take

·9· ·whatever time you need, but I believe the first

10· ·formalized one was allowing her to work earlier

11· ·or later.· I don't remember the details.

12· · · ·Q· · Did you ever discuss with Ms. Lindsay any

13· ·of the arrangements in the flex work agreements

14· ·with Ms. Payne?

15· · · · · · · · ·MR. PENCE:· All three or just --

16· · · · · · · · ·MS. VINCI:· Yep.

17· · · · · · · · ·MR. PENCE:· -- one in particular?

18· · · ·Q· · At any point in time did you discuss the,

19· ·for lack of a better word, the accommodations to

20· ·Ms. Payne in any of her work flex agreements?

21· · · · · · · · ·MR. PENCE:· Object to form, but you

22· · · · · may answer.

23· · · ·A· · Not specific to the flex arrangement

24· ·forms themselves.· The discussion -- you know,

25· ·most of these again were between Julie and Tammy,


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 52 of 99
                               December 16, 2019                            51

·1· ·but the discussion I was involved in was after

·2· ·Denise had come back from leave.· She'd worked a

·3· ·while on Memorial Day.· She let us know that she

·4· ·didn't get the right holiday pay, that she got

·5· ·six hours instead of eight hours and we said,

·6· ·well, that's correct for a 30 hour employee, and

·7· ·she said, oh, no, I'm full time now.· So we were

·8· ·not aware that she had moved back to full time

·9· ·status as of April.· So we got the holiday

10· ·corrected and that's when we talked to Tammy

11· ·about now that she's back to full time, she would

12· ·be eligible to be exempt and they said, well, we

13· ·have some concerns about whether she is working

14· ·the hours she is supposed to be, that she's using

15· ·the flex arrangement appropriately versus for

16· ·longer lunches or bank runs or, you know,

17· ·personal things instead of the medical situation.

18· ·And they were starting to be concerned about some

19· ·-- her not being in the office enough to train to

20· ·have enough work to give her and some data entry

21· ·accuracy.

22· · · ·Q· · Was that the first time that Ms. Lindsay

23· ·had brought those concerns to your attention?

24· · · ·A· · Yes.

25· · · ·Q· · Okay.· And was it just Ms. Lindsay or did


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 53 of 99
                               December 16, 2019                            52

·1· ·you also speak with Ms. Allen?

·2· · · ·A· · It was Ms. Allen, Ms. Lindsay, Julie and

·3· ·myself.

·4· · · ·Q· · Okay.· And was this in one specific

·5· ·meeting that you had --

·6· · · ·A· · Yes.

·7· · · ·Q· · -- all together?

·8· · · ·A· · Uh-huh.

·9· · · ·Q· · When was that meeting?

10· · · ·A· · I want to say June.· I don't remember the

11· ·exact date.

12· · · ·Q· · Okay.· And how did that meeting come to

13· ·be?· Did they reach out to -- did someone reach

14· ·out to you, or did you reach out to Ms. Lindsay

15· ·or Ms. Allen?

16· · · ·A· · Julie arranged it because she wanted to

17· ·talk about now that she was back to full time,

18· ·should we consider moving Denise to exempt.

19· · · ·Q· · Where did that meeting take place?

20· · · ·A· · I want to say it was in the ground floor

21· ·conference room at SHA, hotel school.

22· · · ·Q· · How long was that meeting for?

23· · · ·A· · I don't recall.· An hour maybe.

24· · · ·Q· · I just want to go through one by one the

25· ·concerns that you mentioned being brought up to


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 54 of 99
                               December 16, 2019                            53

·1· ·you during the meeting.· So you said that there

·2· ·was a concern expressed by Ms. Lindsay about Ms.

·3· ·Payne misusing her time or misusing her

·4· ·flexibility in time under the arrangement; is

·5· ·that accurate?

·6· · · ·A· · Yes.

·7· · · ·Q· · And what did Ms. Lindsay say to you about

·8· ·that during the meeting?

·9· · · ·A· · She felt like the flex arrangement was

10· ·sometimes perhaps being taken advantage of.· That

11· ·she was -- Denise was taking longer lunches with

12· ·colleagues, that she was doing banking on lunch

13· ·times, that she was moving maybe, that there were

14· ·things that she was doing using the flex

15· ·arrangement for not medical means.

16· · · ·Q· · Did Ms. Lindsay indicate how often she

17· ·believed this was happening?

18· · · ·A· · I don't recall her saying specifically.

19· · · ·Q· · Did Ms. Lindsay provide any proof that

20· ·the times that she believed were being used for

21· ·non-medical use were -- or non-medical reasons

22· ·were actually used for non-medical reasons?

23· · · · · · · · ·MR. PENCE:· Object to form.

24· · · ·A· · I'm not sure how she came to that

25· ·conclusion.· That was just what she told us.


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 55 of 99
                               December 16, 2019                            54

·1· · · ·Q· · Okay.· Okay.· Did Ms. Allen say anything

·2· ·about that?

·3· · · ·A· · I don't recall what her comments were, if

·4· ·any.

·5· · · ·Q· · And what, if anything, was your response

·6· ·to that to Ms. Lindsay?

·7· · · ·A· · We encouraged her to talk to Denise again

·8· ·about asking in advance per the guidelines they

·9· ·had already laid out, and what the flex

10· ·arrangement was for and to discuss any

11· ·performance or accuracy issues they had with her.

12· · · ·Q· · So you just said you encouraged Ms.

13· ·Lindsay to speak to Ms. Payne again.· Are you

14· ·aware of any conversations between Ms. Lindsay

15· ·and Ms. Payne regarding Ms. Payne's, or the

16· ·perception that Ms. Payne was misusing the

17· ·flexibility in her time?

18· · · ·A· · It was more how Tammy was very specific

19· ·in how she wanted Denise to let her know when she

20· ·was going to be taking advantage of the flex

21· ·arrangement.· She wanted Denise to put it on her

22· ·-- on Tammy's calendar and she kept neglecting to

23· ·do that with her.· Whether she forgot, or didn't

24· ·want to, or didn't know how to, I'm not sure, but

25· ·that was a repeated concern.


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 56 of 99
                               December 16, 2019                            55

·1· · · ·Q· · I believe you also mentioned that during

·2· ·this meeting there was also a concern about Ms.

·3· ·Payne not being in the office?

·4· · · ·A· · (Witness Nodded Head.)

·5· · · ·Q· · Is that a yes?

·6· · · ·A· · Yes.

·7· · · ·Q· · Okay.

·8· · · ·A· · For training purposes and so they wanted

·9· ·her to take over surveys and rankings and to do

10· ·that she had to sit with another member of the

11· ·team.· And so by working remotely that made that

12· ·difficult to get the training done to transfer

13· ·the work.

14· · · ·Q· · Who brought this concern to your

15· ·attention during that meeting?

16· · · ·A· · Tammy would've.

17· · · ·Q· · And what was your response, if any, to

18· ·this concern brought about by Tammy -- brought up

19· ·by Tammy?

20· · · ·A· · I don't recall honestly.· Other than, you

21· ·know, we had multiple conversations about you

22· ·need to -- to lay out what you need from a

23· ·business standpoint, but you also need to be

24· ·reasonable in what she is able to do physically

25· ·and if the training can't happen in person, could


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 57 of 99
                               December 16, 2019                            56

·1· ·it be by e-mail, could it be by phone.

·2· · · ·Q· · Did you have any opinion as to whether

·3· ·Ms. Lindsay's -- what she was requesting of Ms.

·4· ·Payne was reasonable or not?

·5· · · · · · · · ·MR. PENCE:· Object to form.

·6· · · ·A· · I don't know the work well enough to know

·7· ·whether she could have done all of it remotely.

·8· ·We do understand that, you know, people need to

·9· ·be available for phone calls or for questions

10· ·during the work hours.

11· · · ·Q· · So is it fair to say you didn't -- did

12· ·not have an opinion on whether or not what was

13· ·being asked of Ms. Payne was reasonable?

14· · · · · · · · ·MR. PENCE:· Object to form.

15· · · ·A· · I think the letting them know in advance

16· ·when she had appointments, notifying them how

17· ·they wanted to be notified, those were all

18· ·reasonable.

19· · · ·Q· · Did you ever discuss these concerns that

20· ·Ms. Lindsay and Ms. Allen brought to your

21· ·attention with Ms. Payne?

22· · · ·A· · Not personally, no.

23· · · ·Q· · Do you know if Ms. Weaver did?

24· · · ·A· · I believe so.

25· · · ·Q· · And what is the basis for that belief?


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 58 of 99
                               December 16, 2019                            57

·1· · · ·A· · Conversations Julie and I would have just

·2· ·updating on issues across her clients.

·3· · · ·Q· · Okay.· And did she express to you during

·4· ·these conversations that she spoke with Ms. Payne

·5· ·regarding the concern that she was misusing the

·6· ·flexibility in her time?

·7· · · ·A· · I don't recall if she had that

·8· ·conversation directly with Denise.

·9· · · ·Q· · Okay.· And during your conversations with

10· ·Ms. Weaver did she ever indicate that she spoke

11· ·to Denise about the concern over her not being in

12· ·the office often enough?

13· · · ·A· · I think most of my recollection of what

14· ·Julie would talk to Denise about is how to record

15· ·or how to communicate her time off or her

16· ·scheduling needs.· And that when she was too ill

17· ·to stay in the office because she didn't feel

18· ·well, that it wasn't unreasonable for us to say

19· ·then take some health and personal time and go

20· ·rest, but if you can't work in the office, I'm

21· ·not sure why you could work at home.· What the

22· ·difference would be if you have a headache or

23· ·heart palpitations or whatever.· So those were

24· ·some of the conversations she had with her.

25· · · ·Q· · Okay.· And do you know what Ms. Payne's


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 59 of 99
                               December 16, 2019                            58

·1· ·response was to Ms. Weaver during those

·2· ·conversations?

·3· · · ·A· · I'm not -- not being there, I don't know

·4· ·exactly, no.

·5· · · ·Q· · Okay.· After the, I believe you said the

·6· ·June 2017 meeting with Ms. Allen and Ms. Lindsay,

·7· ·did Ms. Allen or Ms. Lindsay ever bring up these

·8· ·concerns again to your attention regarding Ms.

·9· ·Payne's performance?

10· · · ·A· · Not in a meeting, not directly to me.

11· · · ·Q· · Okay.· Do you -- sorry are you finished?

12· · · ·A· · Yep.

13· · · ·Q· · Okay.· Do you know if they brought these

14· ·concerns up again to Ms. Weaver?

15· · · ·A· · By virtue of the fact that there were

16· ·several flex agreements, I'm assuming there was

17· ·some continued discussions about scheduling

18· ·needs.

19· · · ·Q· · Okay.

20· · · ·A· · But I don't know the specifics of it.

21· · · ·Q· · Okay.· Did Ms. Payne ever raise concerns

22· ·with you regarding how Ms. Lindsay was acting in

23· ·light of the flex agreements?

24· · · ·A· · Only by copying me on e-mails.

25· · · ·Q· · And were those the e-mails that you


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 60 of 99
                               December 16, 2019                            59

·1· ·referred to earlier about Ms. Lindsay taking time

·2· ·off of her timecard and --

·3· · · ·A· · Uh-huh.

·4· · · ·Q· · -- not allowing her -- or not approving

·5· ·her requests to work from home?

·6· · · ·A· · Yes.

·7· · · ·Q· · Okay.· Did there come a time where Ms.

·8· ·Payne advised you she believed she was not -- her

·9· ·disability was not being accommodated or she was

10· ·not getting accommodations?

11· · · ·A· · Yes, she had been I believe encouraged by

12· ·Julie several times that if she felt that way

13· ·after multiple versions of a flex arrangement

14· ·that she should file a formal request for

15· ·accommodations with the university.

16· · · ·Q· · Okay.

17· · · (EXHIBIT E MARKED FOR IDENTIFICATION.)

18· · · ·Q· · Ms. Doxey, I'm going to show you what's

19· ·been marked as Plaintiff's Exhibit E.· I'll ask

20· ·you to take your time to review that.· Let me

21· ·know when you've had a chance to do so.

22· · · ·A· · Okay.

23· · · · · · · · ·MR. PENCE:· Counsel, do you have the

24· · · · · attachment that is a part of this?

25· · · · · · · · ·MS. VINCI:· I do not unfortunately,


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 61 of 99
                               December 16, 2019                            60

·1· · · · · but I'm not going to be asking questions

·2· · · · · about the attachment either.

·3· · · ·Q· · Okay.· Ms. Doxey, have you reviewed

·4· ·Plaintiff's Exhibit E?

·5· · · ·A· · Yes.

·6· · · ·Q· · Have you ever seen this before?

·7· · · ·A· · Yes.

·8· · · ·Q· · Okay.· This appears to be an e-mail chain

·9· ·between yourself, Ms. Weaver, and Ms. Payne,

10· ·which begins with Ms. Payne reaching out to you

11· ·and Ms. Weaver regarding what she believed was a,

12· ·quote, lack of accommodation; do you agree with

13· ·that?

14· · · · · · · · ·MR. PENCE:· Object to form.· The

15· · · · · document speaks for itself.

16· · · ·A· · Yes, that's what it says.

17· · · ·Q· · And at the top e-mail Ms. Weaver

18· ·indicates that she and you are, quote, slated to

19· ·meet with Tammy and Cindy late next week, do you

20· ·see that?

21· · · ·A· · That Julie and I --

22· · · ·Q· · Yep.

23· · · ·A· · -- are slated to meet, yeah.

24· · · ·Q· · Did you meet with Ms. Weaver -- with Ms.

25· ·Allen and Ms. Lindsay following this e-mail as


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 62 of 99
                               December 16, 2019                            61

·1· ·referenced by this e-mail here?

·2· · · ·A· · I don't recall if there was a meeting

·3· ·with the four of us.· I only remember the one.

·4· ·There was one in August that Denise was present

·5· ·at, but --

·6· · · ·Q· · Okay.· So you recall the June meeting and

·7· ·then a meeting in August we have yet to discuss?

·8· · · ·A· · Right.

·9· · · ·Q· · But you don't recall a meeting

10· ·specifically following this e-mail?

11· · · ·A· · Unless my timeline is off and that's the

12· ·one I'm thinking of, but I only remember two

13· ·meetings.

14· · · ·Q· · Okay.

15· · · ·A· · One without her and one with her.

16· · · ·Q· · That's fine.· Okay.· You had mentioned

17· ·that Ms. Weaver had encouraged Ms. Payne to seek

18· ·formal accommodations from the school?

19· · · ·A· · Uh-huh.

20· · · ·Q· · Do you know if Ms. Payne did that?

21· · · ·A· · She did eventually, yes.

22· · · ·Q· · Do you know when she began the process

23· ·for doing that?

24· · · ·A· · I believe it was July.

25· · · ·Q· · Okay.· So July of '17?


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 63 of 99
                               December 16, 2019                            62

·1· · · ·A· · Yes.

·2· · · ·Q· · Okay.· How were you aware that she

·3· ·started the process in July of 2017?

·4· · · ·A· · I believe she told us by e-mail.

·5· · · ·Q· · Okay.· Did you have any involvement in

·6· ·assessing her request for accommodations?

·7· · · ·A· · No, that would've been done by the

·8· ·medical leaves administration.

·9· · · ·Q· · Okay.· Do you know if anyone from HR

10· ·worked with the medical leaves administration

11· ·regarding her -- Ms. Payne's request for

12· ·accommodation?

13· · · ·A· · I believe Julie was in touch with Jill

14· ·Tubbs was her name.

15· · · ·Q· · And Ms. Payne was granted accommodations,

16· ·correct?

17· · · ·A· · Yes.

18· · · ·Q· · Do you recall what those accommodations

19· ·were?

20· · · ·A· · That I don't remember specifically what

21· ·it said, but basically she can have a flexible

22· ·arrangement to deal with medical appointments and

23· ·when she's not feeling well from treatments and

24· ·medications that she can work from home or work

25· ·the flex arrangement.


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 64 of 99
                               December 16, 2019                            63

·1· · · ·Q· · Do you recall when her request was

·2· ·granted?

·3· · · ·A· · I want to say late July maybe.

·4· · · ·Q· · Okay.· I might have a copy of this one.

·5· ·I'll show you what's previously been marked as

·6· ·Defendant's Exhibit 6.· Just ask you to review

·7· ·that and let me know when you've had a chance to

·8· ·do so.

·9· · · ·A· · Okay.

10· · · ·Q· · Okay.

11· · · ·A· · Uh-huh.

12· · · ·Q· · Have you ever seen this before?

13· · · ·A· · Yes.

14· · · ·Q· · Okay.· When was the last time you saw it?

15· ·Well, strike that.· Did you see this letter at or

16· ·around the -- the August 2nd date that is at the

17· ·top?

18· · · ·A· · Yes.

19· · · ·Q· · Okay.· And this you would agree is the

20· ·letter to Ms. Payne approving her disability

21· ·accommodations at Cornell, correct?

22· · · ·A· · Yes.

23· · · ·Q· · You've mentioned not too long ago a

24· ·meeting in August that Ms. Payne was present for.

25· ·Was that meeting held before or after this


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 65 of 99
                               December 16, 2019                            64

·1· ·letter, if you can recall?

·2· · · ·A· · After this letter, in response to this

·3· ·letter to sit with all parties to make sure

·4· ·everybody understood what Denise was asking for

·5· ·and what the university approved and would

·6· ·support.

·7· · · ·Q· · Okay.· Do you recall when in August that

·8· ·meeting took place?

·9· · · ·A· · Not specifically.· It was very shortly

10· ·after this though (indicating).

11· · · ·Q· · Okay.

12· · · · · · · · ·MS. VINCI:· Just let the record

13· · · · · reflect the witness pointed to the exhibit.

14· · · ·Q· · Who attended that meeting?

15· · · ·A· · Julie Weaver, Denise Payne, Cindy Allen,

16· ·Tammy Lindsay and myself.

17· · · ·Q· · Okay.· And correct me if I'm wrong, the

18· ·meeting was to understand the accommodations that

19· ·had been approved for Denise; is that accurate?

20· · · ·A· · That is accurate.

21· · · ·Q· · Okay.· Was anything else discussed at

22· ·that meeting?

23· · · ·A· · We were getting an explanation from

24· ·Denise as to what her specific needs are.· This

25· ·letter doesn't say anything different than what


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 66 of 99
                               December 16, 2019                            65

·1· ·some of the previous flex arrangements said, so

·2· ·we were specifically trying to outline what are

·3· ·the hours that she can work.· And Tammy and Cindy

·4· ·were trying to understand the why of it.· Denise

·5· ·wanted to be able to work from very early in the

·6· ·morning and they were trying to say we need you

·7· ·to work 8:00 to 4:30 and so we were trying to

·8· ·come to a compromise, or to an understanding of

·9· ·Denise's situation and that the medication she

10· ·was on would sometimes, you know, give her

11· ·insomnia or, you know, she slept later because

12· ·she couldn't sleep, or she was feeling ill or

13· ·whatever, so it was a conversation about the

14· ·specifics of why she was asking.· There was

15· ·discussion about she wanted to leave early a

16· ·couple of days to go to a chiropractor and we

17· ·weren't sure whether that was specific to her

18· ·treatment and condition, so I remember saying we

19· ·would touch base with Jill in medical leaves who

20· ·would reach out to the doctor and confirm that

21· ·that was part of the necessary treatment.

22· · · ·Q· · During this August meeting did -- do you

23· ·recall Ms. Lindsay expressing that she was

24· ·unhappy about having to accommodate Ms. Payne?

25· · · · · · · · ·MR. PENCE:· Object to form.


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 67 of 99
                               December 16, 2019                            66

·1· · · ·A· · I don't think she said she was unhappy.

·2· ·She was trying to understand why and she was

·3· ·relaying her need for why she wants Denise to be

·4· ·available during the business hours so that she

·5· ·can connect with other people and answer any

·6· ·questions and get training, et cetera.

·7· · · ·Q· · During this meeting did Ms. Lindsay ever

·8· ·indicate that she believed enough accommodations

·9· ·had been given to Ms. Payne?

10· · · · · · · · ·MR. PENCE:· Same objection.

11· · · ·A· · I don't recall her saying that.

12· · · ·Q· · During this meeting did Ms. Lindsay

13· ·question why she had to be there?

14· · · ·A· · Why Tammy had to be at the meeting?

15· · · ·Q· · Yes.

16· · · ·A· · I don't recall that, no.

17· · · ·Q· · During the August meeting did Ms. Lindsay

18· ·ask that the accommodations be changed or revised

19· ·in any way?

20· · · · · · · · ·MR. PENCE:· Object to form.

21· · · ·A· · I mean, it was a give and take

22· ·conversation, so --

23· · · ·Q· · I'll withdraw the question.· I'll

24· ·rephrase it.· During the August meeting did you

25· ·at any point agree to go back to the medical


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 68 of 99
                               December 16, 2019                            67

·1· ·leaves office to reassess whether the

·2· ·accommodations were necessary?

·3· · · ·A· · The piece about the chiropractic and

·4· ·needing to leave several days early to go to this

·5· ·and how long that would be for.

·6· · · ·Q· · Did you follow up with medical leaves on

·7· ·that?

·8· · · ·A· · Julie did.

·9· · · ·Q· · Okay.· Do you know what the decision was

10· ·regarding that?

11· · · ·A· · I believe it was deemed part of her

12· ·treatment and she was allowed to leave at 3:30 I

13· ·think.

14· · · ·Q· · Okay.· During the August meeting besides

15· ·discussing her need for accommodations, did Ms.

16· ·Payne say anything else about how -- about

17· ·working with Ms. Lindsay?

18· · · ·A· · I'm not sure what you're asking.

19· · · ·Q· · Okay.· During the August meeting did Ms.

20· ·Payne ever complain that Ms. Lindsay was not

21· ·giving her the accommodations she had been

22· ·approved of -- for?

23· · · · · · · · ·MR. PENCE:· Object to form.

24· · · ·A· · I mean, that was the purpose of the

25· ·meeting, is to clarify that and to make sure


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 69 of 99
                               December 16, 2019                            68

·1· ·everybody knew this was approved, we had to

·2· ·follow this and let's figure out what that means,

·3· ·so I'm not sure.

·4· · · ·Q· · Okay.· So at the August meeting did Ms.

·5· ·Payne ever express that prior to the meeting she

·6· ·had, in her perception, been denied

·7· ·accommodations by Ms. Lindsay?

·8· · · · · · · · ·MR. PENCE:· Object to form.· The

·9· · · · · document seems to suggest that the

10· · · · · accommodations were approved August 2nd.

11· · · · · When would she have been complaining about

12· · · · · a period of time?

13· · · · · · · · ·MS. VINCI:· Before August 2nd.

14· · · · · · · · ·MR. PENCE:· When there were no

15· · · · · accommodations approved?

16· · · · · · · · ·MS. VINCI:· When there was a flex

17· · · · · arrangement.· So I'll rephrase.

18· · · ·Q· · At the August meeting did Ms. Payne ever

19· ·express that she -- that Ms. Lindsay had not

20· ·allowed her the flexibility she was granted in

21· ·her prior work arrangements?

22· · · ·A· · I think she felt like there were times,

23· ·as well as Tammy feeling like there were many

24· ·times when Denise didn't need it or didn't follow

25· ·the rules, so there was some back and forth.


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 70 of 99
                               December 16, 2019                            69

·1· · · ·Q· · Okay.· Following the August meeting, were

·2· ·there any changes, aside from specifying what the

·3· ·accommodations were, rather than just the general

·4· ·list in the letter --

·5· · · ·A· · Uh-huh.

·6· · · ·Q· · -- but determining what would work for

·7· ·all of the parties?· Were there any other changes

·8· ·to Ms. Payne's work structure?

·9· · · · · · · · ·MR. PENCE:· Object to form, vague.

10· · · ·Q· · Did there come a time where Ms. Lindsay

11· ·stopped supervising Ms. Payne?

12· · · ·A· · Yes.

13· · · ·Q· · Okay.· When did that happen?

14· · · ·A· · I don't remember specifically on what

15· ·date.· I'm thinking September-ish.

16· · · ·Q· · Okay.· And why was that?

17· · · ·A· · There obviously was some friction between

18· ·the two and it became clear that Tammy wanted to

19· ·work from home as well and the college was in

20· ·discussions with leadership about flex

21· ·arrangements for managers in general.· And the

22· ·dean at the time, and Laura Syer talked to all

23· ·managers and said the college's philosophy is

24· ·that managers may only work one day remotely,

25· ·that they needed to be in the office in order to


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 71 of 99
                               December 16, 2019                            70

·1· ·properly supervise people.· And so Denise -- or

·2· ·not Denise.· Tammy moved quite a distance away

·3· ·and wanted a remote work arrangement herself that

·4· ·was more than one day.· And so we gave her the

·5· ·option, do you want to stay as a manager?· In

·6· ·which case you have to be in the office; or do

·7· ·you want to step out of management and keep the

·8· ·arrangement?· And that's what she chose.

·9· · · ·Q· · Okay.· So is it fair to say that Ms.

10· ·Lindsay stopped supervising Ms. Payne because she

11· ·chose to step out of a manager role?

12· · · ·A· · Yes.

13· · · ·Q· · At the time that Ms. Lindsay stopped

14· ·supervising Ms. Payne who took over as Ms.

15· ·Payne's supervisor?

16· · · ·A· · Cindy Allen.

17· · · ·Q· · For how long did Ms. Allen supervise Ms.

18· ·Payne after Ms. Lindsay?

19· · · ·A· · It wasn't very long because Cindy took

20· ·another job and moved to the engineering college.

21· ·I would guess a month, maybe a little longer.

22· · · ·Q· · And who replaced Ms. Allen?

23· · · ·A· · Then both Tammy and Denise would report

24· ·to Laura Syer.

25· · · ·Q· · Do you know if Ms. Lindsay retained any


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 72 of 99
                               December 16, 2019                            71

·1· ·oversight over Ms. Payne after she stepped down

·2· ·from the manager's role?

·3· · · · · · · · ·MR. PENCE:· Object to form, but you

·4· · · · · may answer.

·5· · · ·A· · Since Denise was doing surveys and

·6· ·rankings that are very crucial to the school,

·7· ·Tammy was still overseeing some of her work, a

·8· ·second set of eyes before we submitted these

·9· ·rankings to all the parties that do these things,

10· ·business, financial times, et cetera.

11· · · ·Q· · How was it communicated to Ms. Payne that

12· ·Tammy would no longer be supervising her?

13· · · ·A· · Not the way I would have expected.· At

14· ·the meeting I referred to earlier Laura Syer had

15· ·scheduled a meeting to talk about the new

16· ·structure.· And so when I was explaining to

17· ·Denise what the agenda of the meeting was or what

18· ·my understanding of what was going to happen, I

19· ·told her thinking she already knew that she was

20· ·going to report to Cindy and not to Tammy any

21· ·longer.

22· · · ·Q· · Okay.

23· · · ·A· · So I guess I was the one that told her.

24· · · ·Q· · And that was during the meeting you

25· ·testified earlier to, which happened about a year


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 73 of 99
                               December 16, 2019                            72

·1· ·after --

·2· · · ·A· · Uh-huh.

·3· · · ·Q· · -- Ms. Payne assumed the data analyst

·4· ·role; is that right?

·5· · · ·A· · Right, that's right.

·6· · · ·Q· · Okay.· Are you aware of any issues Ms.

·7· ·Payne had with Ms. Lindsay still overseeing some

·8· ·of her work after she had stepped down from the

·9· ·manager's role?

10· · · ·A· · I imagine she wasn't happy about it, but

11· ·I don't know that she had a specific concern

12· ·other than why is she still looking at my work, I

13· ·thought she wasn't my supervisor.

14· · · ·Q· · Did she ever ask you why Ms. Lindsay was

15· ·still looking at her work?

16· · · ·A· · I believe she asked Laura by e-mail who

17· ·said we need two sets of eyes on this stuff and

18· ·as associate dean she had a much broader scope

19· ·and lots of complicated stuff to be dealing with.

20· ·She couldn't supervise day-to-day details so she

21· ·needed somebody else to look at stuff too.

22· · · ·Q· · After Ms. Lindsay stepped down from the

23· ·manager's role was she still reviewing Ms.

24· ·Payne's timecard?

25· · · ·A· · I believe that she sent Laura a snap


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 74 of 99
                               December 16, 2019                            73

·1· ·shot, a picture of the timecard because Laura

·2· ·couldn't initially get into the system.· We

·3· ·hadn't fixed that in Workday and so Laura asked

·4· ·Tammy could you please send me a picture of her

·5· ·timecard so I can approve it.

·6· · · ·Q· · Okay.· Do you know if Ms. Payne ever

·7· ·complained about Ms. Lindsay doing that?

·8· · · ·A· · I think she did.

·9· · · ·Q· · And what do you base that on, that belief

10· ·that she did?

11· · · ·A· · I think she sent Laura or -- by e-mail,

12· ·it was most of her communication, I believe we

13· ·saw it by e-mail and then I verified with Laura

14· ·that, you know, you've approving time cards,

15· ·right?· And she said yes.

16· · · ·Q· · There came a time when Ms. Payne's

17· ·employment with the university ended, correct?

18· · · ·A· · Yes.

19· · · ·Q· · Okay.· Why did Ms. Payne's employment

20· ·with the university end?

21· · · ·A· · During the summer of '17 Chris Barrett,

22· ·who was dean of academic affairs, was rearranging

23· ·his departments and wanted to take over

24· ·management of some of the databases that this

25· ·business analytics group was working on.· So some


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 75 of 99
                               December 16, 2019                            74

·1· ·of the members of the team had already shifted

·2· ·under Chris and so some of that work shifted, and

·3· ·so Denise and Tammy and Cindy were left in this

·4· ·business analytics department.· When Cindy said

·5· ·she was leaving, you know, it kind of made Laura

·6· ·stop and pause.· She had been trying to work with

·7· ·each of the deans of the three schools, was there

·8· ·data analytics or decision making or key

·9· ·performance indicator kind of work that they

10· ·could do to support the group because a lot of

11· ·the work shifted.· And while there was

12· ·possibilities there, it required somebody of a

13· ·higher level like Cindy to oversee that and to

14· ·work directly with the deans on what they needed.

15· ·When Cindy gave her notice, Laura felt like there

16· ·wasn't enough work and enough of a high level

17· ·experienced supervisor to oversee anything that

18· ·might be left.· So they had basically half of

19· ·what Denise's role was, which was the surveys and

20· ·rankings and half of what Tammy was doing, the

21· ·key performance indicators and so the thought was

22· ·that they would put those together into one job.

23· ·The university requires, has a process for

24· ·layoff, which is what we were moving towards and

25· ·so all of these kind of proposals go into a web


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 76 of 99
                               December 16, 2019                            75

·1· ·based tool where you have to describe the team

·2· ·and all the members and their demographics.· You

·3· ·have to write a rationale for, you know, the

·4· ·changes and where the work is going and what the

·5· ·proposal is.· It then gets reviewed by workforce

·6· ·diversity inclusion, by policy and labor

·7· ·relations, by counsel's office and so that

·8· ·proposal went forward to basically eliminate the

·9· ·business analytics team, which meant, you know,

10· ·Cindy was already gone, but taking Denise's --

11· ·what was left of Denise's job and what was left

12· ·of Tammy's job and combining it into one role

13· ·that was in between the two bands at an F level

14· ·and shift it under Chris Barrett's role.

15· · · ·Q· · Okay.· When did Ms. -- strike that.· Do

16· ·you know how Ms. Payne was notified that she was

17· ·being laid off?

18· · · ·A· · It was in a meeting with Laura Syer and

19· ·I, I believe it was on December 1st of 2017.

20· · · ·Q· · What was Ms. Payne's reaction to the news

21· ·that she was being laid off?

22· · · ·A· · She wasn't surprised frankly.· In fact, I

23· ·think she said I'm not surprised.· I think she,

24· ·from my assumption is that, you know, there

25· ·wasn't a lot of work coming at them at that


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 77 of 99
                               December 16, 2019                            76

·1· ·point.

·2· · · ·Q· · Okay.· Did you discuss the possibility of

·3· ·new positions at Cornell with Ms. Payne at that

·4· ·time?

·5· · · ·A· · We told her there was going to be the new

·6· ·role created under Chris Barrett and that she was

·7· ·welcome to apply for that, as well as anything

·8· ·else that the college had open.

·9· · · ·Q· · And what was her reaction to hearing

10· ·about this new role under Mr. Barrett?

11· · · ·A· · I think she indicated that she was going

12· ·to apply for it.

13· · · ·Q· · Do you know if she actually did apply?

14· · · ·A· · She did.

15· · · ·Q· · Okay.· Do you know if she was ever

16· ·interviewed for that position?

17· · · ·A· · She was.

18· · · ·Q· · Okay.· Do you know who interviewed her?

19· · · ·A· · It would be a guess at this point.          I

20· ·think Julie was on the panel, Amanda Shaw, who

21· ·would've been the hiring manager.· I don't recall

22· ·who else was on --

23· · · ·Q· · How were you aware that Ms. Payne applied

24· ·for and was interviewed for this role?

25· · · ·A· · All of the requisitions are in Workday,


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 78 of 99
                               December 16, 2019                            77

·1· ·which is the university's HRIS.· So as

·2· ·transactions and applicants come in, you know, I

·3· ·have a queue that I see stuff, as well as

·4· ·conversations with Julie.

·5· · · ·Q· · Did you have a discussion with Ms. Weaver

·6· ·about Ms. Payne's interview for the role?

·7· · · ·A· · It would've been just status on where

·8· ·it's at.· I did not get into details about, you

·9· ·know, comments from the people who interviewed.

10· · · ·Q· · Was Ms. Payne offered the role?

11· · · ·A· · No.

12· · · ·Q· · Do you know why not?

13· · · ·A· · They had another candidate that had a

14· ·whole lot of experience in education doing this

15· ·kind of thing and was a better candidate.

16· · · ·Q· · Do you recall that candidate's name?

17· · · ·A· · Kate Odinacio (phonetic) I believe.

18· ·__________

19· · · ·Q· · Do you know how to spell that last name?

20· ·It's okay if you don't.

21· · · ·A· · No.

22· · · ·Q· · Okay.· Do you know if Ms. Payne has ever

23· ·worked for Cornell since her layoff?

24· · · ·A· · I don't believe so.

25· · · ·Q· · Do you know if she applied to any other


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 79 of 99
                               December 16, 2019                            78

·1· ·positions at Cornell after her layoff?

·2· · · ·A· · I think she applied to another one at the

·3· ·college, which would've been under Beth Fox.

·4· · · ·Q· · And are you aware of that application the

·5· ·same as you were the other application for the

·6· ·role with --

·7· · · ·A· · Yeah, tangentially, yeah.

·8· · · ·Q· · Do you know if she was interviewed for

·9· ·that second position?

10· · · ·A· · She was.

11· · · ·Q· · Do you know who sat on her interview

12· ·panel?

13· · · ·A· · No.· Other than Beth Fox, who would be

14· ·the hiring manager.

15· · · ·Q· · Okay.· And she was not offered that

16· ·position either, correct?

17· · · ·A· · No.

18· · · ·Q· · Do you know why she was not offered that

19· ·position?

20· · · ·A· · Other than a more qualified candidate.

21· · · ·Q· · Do you know what the title of that

22· ·position was?

23· · · ·A· · I'm not sure what the title was.

24· · · ·Q· · Okay.· Do you know who was ultimately

25· ·hired for that position?


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 80 of 99
                               December 16, 2019                            79

·1· · · ·A· · Michelle Buckholz I believe.

·2· · · ·Q· · Did Ms. Lindsay continue to work for

·3· ·Cornell following her layoff?

·4· · · ·A· · She was hired into a part-time six month

·5· ·role helping get ready for reaccreditation.

·6· ·Every five years the AACSB does a huge process

·7· ·and they send a team to visit, and there's tons

·8· ·and tons of documentation and preparation for

·9· ·that, and Tammy had been through that before at

10· ·the hotel school and so they asked her to help.

11· · · ·Q· · When you say they asked her to help, do

12· ·you know who specifically asked her to stay on?

13· · · ·A· · Cathy Enz who was the associate dean of

14· ·affairs at hotel initially, but all three schools

15· ·had to do similar work, so I think she ended up

16· ·helping the other schools as well.· So Vishal

17· ·Gaur and maybe, I don't know if it was Harry

18· ·Kaiser over at Dyson, but similar kind of

19· ·preparation that each of the schools had to do.

20· · · ·Q· · Okay.· And when did that part-time six

21· ·month role take place; was it immediately after

22· ·her layoff, some time later?

23· · · ·A· · A couple months later, maybe March.

24· · · ·Q· · And after that part-time position ended

25· ·has Ms. Lindsay worked for Cornell University


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 81 of 99
                               December 16, 2019                            80

·1· ·again, to your knowledge?

·2· · · ·A· · Not to my knowledge, no.

·3· · · ·Q· · Okay.· Have you spoken to Ms. Lindsay

·4· ·after her employment with Cornell ended, meaning

·5· ·after that six month period?

·6· · · ·A· · I have not.

·7· · · ·Q· · Okay.

·8· · · · · · · · ·MS. VINCI:· Can we take like five

·9· · · · · minutes?· I think I'm pretty much wrapped

10· · · · · up but --

11· · · · · · · · ·(OFF THE RECORD.)

12· · · ·Q· · Just one small thing to go over.· Who is

13· ·Shawn Varma?

14· · · ·A· · Shawn used to work in the policy and

15· ·labor department.· I don't believe he does

16· ·anymore, but he was a consultant there.

17· · · ·Q· · Okay.· And would that be the office of

18· ·workforce policy?

19· · · ·A· · Yes.

20· · · ·Q· · Okay.· And what is the office of

21· ·workforce policy?

22· · · ·A· · So they are -- deal with all of the union

23· ·contract negotiations.· They write and revise

24· ·policies and so are consultants to managers, HR

25· ·folks and employees on policy issues.


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                Katherine
    Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                             Filed 04/14/20 Page 82 of 99
                               December 16, 2019                            81

·1· · · ·Q· · Okay.· Are you aware of any discussions

·2· ·between Ms. Payne and Mr. Varma regarding her

·3· ·work with Ms. Lindsay?

·4· · · ·A· · I believe Shawn was involved in the

·5· ·question of her performance dialogue, which is

·6· ·the university's term for performance evaluation,

·7· ·documentation.· That she wanted reference to her

·8· ·medical leave removed from her performance

·9· ·dialogue.

10· · · ·Q· · Okay.· Was any reference to Ms. Payne's

11· ·medical leave removed from her performance

12· ·dialogue?

13· · · ·A· · Yes.

14· · · ·Q· · Okay.

15· · · ·A· · So the university's process is that the

16· ·employee does a self evaluation first and then

17· ·the manager does hers.· And Denise had mentioned

18· ·it herself, so the manager, Tammy at the time,

19· ·also made reference to it, but it was sent back

20· ·and both were removed.

21· · · ·Q· · Okay.

22· · · · · · · · ·MS. VINCI:· I have no further

23· · · · · questions.

24· · · · · · · · ·MR. PENCE:· We have no redirect, but

25· · · · · we'll reserve and sign.


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484                                 YVer1f
                                 Katherine
     Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                              Filed 04/14/20 Page 83 of 99
                                December 16, 2019                            82

·1· · · · · · · · · A F F I D A V I T

·2· ·STATE OF NEW YORK

·3· ·COUNTY OF __________

·4

·5· · · · · · I have read my deposition, and the

·6· ·same is true and accurate, save and except for

·7· ·changes and/or corrections, if any, as indicated

·8· ·by me on the correction sheet attached hereto.

·9

10· · · · · · · · · · __________________________

11· · · · · · · · · · · · KATHERINE DOXEY

12

13

14· · · · · · · ·SUBSCRIBED AND SWORN TO before me this

15· ·______ day of _____________________, 20_____.

16

17

18· · · · · · · · ________________________________

19· · · · · · · · NOTARY PUBLIC

20

21

22· ·My commission expires on ________________________.

23

24

25


                                 U.S. LEGAL SUPPORT
                                   (877) 479-2484                                 YVer1f
                                 Katherine
     Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                              Filed 04/14/20 Page 84 of 99
                                December 16, 2019                            83

·1· ·STATE OF NEW YORK

·2· ·COUNTY OF CHEMUNG

·3· · · · · · ·I, Caitlyn A. Shaylor, do hereby certify

·4· ·that before the taking of the deposition, the said

·5· ·witness was by me first duly sworn to testify

·6· ·to the truth, the whole truth and nothing but the

·7· ·truth and that the above deposition was recorded by

·8· ·me in stenotype and reduced to typewriting under my

·9· ·supervision.

10· · · · · · ·I further certify that the said

11· ·deposition constitutes a true record of the

12· ·testimony given by said witness to the best of my

13· ·ability.

14· · · · · · ·I further certify that the said

15· ·deposition was taken before me at the time and

16· ·place specified in the notice.

17· · · · · · ·I further certify that I am not a

18· ·relative or employee or attorney or counsel of any

19· ·of the parties, or a relative or employee of such

20· ·attorney or counsel or financially interested

21· ·directly or indirectly in this action.

22

23

24· · · · · · · · · ___________________________________

25· · · · · · · · · · · ·CAITLYN A. SHAYLOR


                                 U.S. LEGAL SUPPORT
                                   (877) 479-2484                                 YVer1f
                                 Katherine
     Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                              Filed 04/14/20 Page 85 of 99
                                December 16, 2019                            84

·1· · · · · · · · · · ·I N D E X

·2· ·Witness· · · · · · · Examination By· · · · Pages

·3· ·Katherine Doxey· · · Ms. Vinci· · · · · · ·3-80

·4

·5

·6

·7

·8

·9

10

11

12

13· · · · · · · · · E X H I B I T S

14· ·Letter· · · · · · · ·Description· · · · · ·Page

15· · D· · · · · · · · · ·E-mail· · · · · · · · ·17

16· · E· · · · · · · · · ·E-mail chain· · · · · ·58

17

18

19

20

21

22

23

24

25


                                 U.S. LEGAL SUPPORT
                                   (877) 479-2484
                            Katherine
Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                         Filed 04/14/20 Page 86 of 99
                           December 16, 2019                            ·1
                                                     administers 16:14
             1                        6              administration
                                                       28:14,20 32:24
1 38:14                   6    63:6                    62:8,10
10 13:22                                             administrative
12 12:23 13:14,17                                      10:12 22:10 34:2
                                      8              advance 43:7 54:8
15 33:4
16 33:5                                                56:15
                          87 11:20
17 61:25 73:21                                       advantage 53:10
                          8:00 65:7
  84:15                                                54:20
18 4:25                                              advised 59:8
                                      9              affairs 73:22 79:14
19th 49:9
1st 75:19                                            affect 11:2,7
                          9    36:1 49:6
                                                     afternoon 4:9,10,14
                                                     agenda 71:17
             2                        A              agree 15:10 18:18
                                                       28:5 46:21 60:12
20 82:15                  AACSB 33:3 79:6              63:19 66:25
2003 12:3                 abilities 32:2             agreed 29:22
2009 13:21                ability 11:2 83:13         agreement 46:10
2015 15:22 17:20          academic 17:16               50:3
2016 13:8 19:16             73:22                    agreements 47:5,13,
  36:9 48:25 49:9,13      academics 21:23              24 48:4,14 50:3,13,
2017 4:25 58:6 62:3       accept 15:3                  20 58:16,23
  75:19                   accommodate 65:24          ahead 12:11 41:22
2019 17:1                 accommodated 59:9            45:3
20th 19:16                accommodation 28:6,        aide 15:23
221 19:23                   23 29:3,5 60:12          allegations 5:23
23rd 36:9                   62:12                      6:6
24 11:2,6                 accommodations             Allen 10:8,10,16,
2nd 63:16 68:10,13          27:4,10,13 28:11           19,22 26:18,21
                            50:19 59:10,15             29:9,14,19 30:2,11,
                            61:18 62:6,15,18           16,21 31:6,10,16,18
             3              63:21 64:18 66:8,18        35:9,13 36:13,16,19
                            67:2,15,21 68:7,10,        50:2 52:1,2,15 54:1
3 27:22 28:1                15 69:3                    56:20 58:6,7 60:25
3-80 84:3                 account 42:11                64:15 70:16,17,22
30 51:6                   accredited 32:22           allowed 67:12 68:20
31st 49:13                  33:3                     allowing 43:15
3:30 67:12                accuracy 51:21               50:10 59:4
                            54:11                    Amanda 76:20
             4            accurate 33:14 42:8        amount 8:3
                            53:5 64:19,20 82:6       analysis 38:12
4:30   65:7               acquisition 33:7           analyst 24:7,15
                          acronym 11:25                29:9 30:2,12,22
             5            acting 58:22                 31:8 34:5 36:22
                          action 83:21                 37:22 38:15 41:7
58   84:16                activity 34:23,25            72:3
                          Adam 9:19                  analytics 21:21
                          adjustments 40:13,           22:16 34:12 73:25
                            15                         74:4,8 75:9


                              U.S. LEGAL SUPPORT
                                (877) 479-2484
                            Katherine
Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                         Filed 04/14/20 Page 87 of 99
                           December 16, 2019                            ·2
and/or 45:10 82:7         assuming 29:25             based 39:17 75:1
announced 21:6              30:22 58:16              basically 21:22
announcement 33:4         assumption 75:24             28:12 62:21 74:18
answers 7:4               attached 82:8                75:8
anticipate 8:2            attachment 59:24           basis 56:25
anticipated 26:23           60:2                     began 61:22
anymore 80:16             attend 20:1                begins 60:10
apparently 32:19          attended 64:14             behalf 36:13
  38:14                   attention 38:8,17          belief 56:25 73:9
appears 36:8 60:8           51:23 55:15 56:21        believed 53:17,20
applicants 77:2             58:8                       59:8 60:11 66:8
application 34:23         attorney 7:21,23           benefits 16:7
  78:4,5                    83:18,20                 Beth 78:3,13
applied 33:1 76:23        attorneys 4:18             bit 26:14
  77:25 78:2              August 15:22 17:20         bits 39:21 42:17
apply 76:7,12,13            61:4,7 63:16,24          blur 33:17
appointment 39:22           64:7 65:22 66:17,24      body 33:3
                            67:14,19 68:4,10,
appointments 56:16          13,18 69:1               bonuses 14:24
  62:22                                              books 45:13
                          authority 15:17
appropriately 51:15         25:1,23                  boss 15:11
approve 30:2 73:5         availability 21:12         bottom 18:18
approved 64:5,19          aware 5:2 10:7,16          brand 34:13
  67:22 68:1,10,15          29:12 37:20 38:6         branding 13:3
approving 59:4              41:12 43:9,22 46:7,      break 8:1,7 41:1,4,
  63:20 73:14               25 51:8 54:14 62:2         24
April 51:9                  72:6 76:23 78:4          breaks 8:4
arrange 26:21               81:1                     bring 58:7
arranged 26:17                                       broader 72:18
  52:16                                              brought 6:6 22:14
                                      B
arrangement 8:15                                       38:8,16,20 51:23
  37:13 46:8 47:1         back 26:4,16 38:20,          52:25 55:14,18
  48:17 49:25 50:23         21 40:9 45:9 48:19         56:20 58:13
  51:15 53:4,9,15           49:6 51:2,8,11           Buckholz 79:1
  54:10,21 59:13            52:17 66:25 68:25        bullets 34:11
  62:22,25 68:17            81:19
  70:3,8                                             business 5:15 13:3,
                          band 20:17 24:10,19          4,7 15:23 20:15
arrangements 46:16         25:10,16 31:21              21:8,21 22:16 31:2
  48:4 50:13 65:1          32:3,4 36:22,25             32:22 34:12 46:22
  68:21 69:21              37:6,8,17,23,25             55:23 66:4 71:10
assessing 62:6             38:2 41:8                   73:25 74:4 75:9
assistant 14:8            bands 20:17 24:17,
  16:18 17:8,11,14,22      21 25:12,24 38:6,
assistants 16:16           10,14 75:13                           C
associate 5:16            bank 51:16                 Caitlyn 83:3,25
  72:18 79:13             banking 53:12              calendar 43:7 54:22
associates 14:8           Barrett 73:21 76:6,        call 20:17 24:22
assume 7:18 17:7           10                          47:13
assumed 35:16 41:6        Barrett's 75:14            called 4:2 34:23
  72:3                    base 65:19 73:9            calling 21:20



                            U.S. LEGAL SUPPORT
                              (877) 479-2484
                            Katherine
Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                         Filed 04/14/20 Page 88 of 99
                           December 16, 2019                            ·3
calls 43:24 56:9          classifying 24:24            72:11
cancer 18:6,21             25:7                      concerned 51:18
 27:11                    classroom 22:11            concerns 44:12
candidate 77:13,15        clear 7:20 69:18             51:13,23 52:25
 78:20                    client 17:12                 56:19 58:8,14,21
candidate's 77:16         clients 14:14 45:5         conclusion 53:25
candidates 14:21           57:2                      condition 65:18
captures 34:24            colleagues 53:12           conference 52:21
cards 73:14               college 5:15 13:2,         confirm 65:20
care 46:6                  4,6,8,11,16 14:17,        connect 66:5
case 6:19 10:17            19 15:17 21:5,8           constitutes 83:11
 70:6                      26:12 31:24 33:5,22       consultant 33:6
Catherine 4:13             69:19 70:20 76:8            80:16
Cathy 79:13                78:3                      consultants 80:24
central 33:22 38:11       college's 69:23            contact 14:13
certification 12:6        combined 33:22               17:12,24
certifications            combining 75:12            content 39:1
 11:22                    comfortable 48:6           continue 22:18 79:2
certify 83:3,10,14,       comments 54:3 77:9         continued 58:17
 17                       commission 82:22           contract 80:23
cetera 66:6 71:10         communicate 57:15          conversation 32:11
chain 19:15 60:8          communicated 71:11           41:12 57:8 65:13
 84:16                    communication 42:23          66:22
chance 18:14 36:4           43:21 73:12              conversations 5:21
 59:21 63:7               communications               9:16 54:14 55:21
change 38:13 41:14          44:19                      57:1,4,9,24 58:2
changed 66:18             compensated 37:23            77:4
chaotic 33:9              compensation 14:16,        copied 43:20,22
characteristics             18 15:14 17:15             44:6
 24:23 25:22                23:9,12,17 24:2          copy 63:4
charge 35:10                31:11,17 37:13           copying 18:20 44:1
                            38:11                      58:24
chat 19:3
                          complain 37:22 38:1        Cornell 5:7 12:18,
CHEMUNG 83:2                67:20
chiropractic 67:3                                      22 13:13,16,17,19
                          complained 45:23             16:22 27:12 28:6,11
chiropractor 65:16          73:7                       46:13 47:2,9 63:21
chose 70:8,11             complaining 68:11            76:3 77:23 78:1
Chris 73:21 74:2          complaints 18:3              79:3,25 80:4
 75:14 76:6                 37:24 44:12              correct 15:19 16:22
Cindy 26:18,21            completed 33:18              27:13 31:8 36:10,
 35:9,10 36:13 43:4,      complex 25:9                 11,23 42:2,3 45:23
 11 45:10,12,19 48:8                                   46:13 51:6 62:16
 60:19 64:15 65:3         complicated 72:19
                          compressed 46:18             63:21 64:17 73:17
 70:16,19 71:20                                        78:16
 74:3,4,13,15 75:10       comprise 48:10
                                                     corrected 38:9
clarify 67:25             compromise 65:8              51:10
class 14:5                concept 23:1,5             correcting 43:14
classification              24:16 32:19 46:7
                                                     correction 82:8
 14:16,19                 conceptualized 24:3
                                                     corrections 82:7
classified 25:21          concern 53:2 54:25
                            55:2,14,18 57:5,11       correspondence 8:12
                                                       9:5


                            U.S. LEGAL SUPPORT
                              (877) 479-2484
                            Katherine
Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                         Filed 04/14/20 Page 89 of 99
                           December 16, 2019                            ·4
counsel 5:3,5,7           December 33:4 49:5,        details 50:11 72:20
 6:10 9:14,16,17,20,        13 75:19                   77:8
 23 10:4 59:23            decided 31:20              determination 15:5
 83:18,20                 decision 21:23             determine 21:17
counsel's 75:7              24:25 25:23 40:22          24:19
counter 11:1,7              41:13,25 42:21 67:9      determined 42:7
COUNTY 82:3 83:2            74:8                     determining 25:16
couple 10:1 16:9,16       decisions 15:17              69:6
 32:13 35:10,15 39:4      declined 38:25             diagnosed 18:6
 65:16 79:23              deemed 67:11               diagnosis 18:22
courses 12:8,16           Defendant's 27:22,           26:25 27:12 28:9,10
court 7:3 32:12             25 36:1 63:6             dialogue 81:5,9,12
cover 49:20               delayed 10:1               difference 25:15,16
covers 8:19               demanding 45:14              57:22
create 25:5               demographics 75:2          difficult 7:7 55:12
created 76:6              denied 68:6                direction 22:5 43:5
credit 12:12              Denise 4:19 6:11           directly 43:20
CROSS 41:19                 8:12 9:8 10:13,15          44:14 57:8 58:10
crucial 71:6                15:18 16:17 18:19          74:14 83:21
current 12:24               20:18 22:1 23:22,24      director 5:14 10:12
cut 7:12                    29:15 30:24 31:1           12:25 13:6,9,15,19,
                            36:12 42:9,19,22           21,23 14:9 16:18
                            43:1,4,10,12 45:5,         17:8,22
           D                10,11,16,22,24 46:1      directors 17:11,14
                            48:6,7 51:2 52:18        disability 20:7
daily 43:23                 53:11 54:7,19,21           27:13 28:5,11 29:3
data 21:23 24:7,15          57:8,11,14 61:4            59:9 63:20
  29:9 30:1,12,22           64:4,15,19,24 65:4       disappointed 39:7
  31:8 34:5 36:22           66:3 68:24 70:1,2,
  37:21 38:15 41:7          23 71:5,17 74:3          disappointing 39:8
  51:20 72:3 74:8           81:17                    disappointment 39:5
databases 35:3            Denise's 40:11 45:8        discovery 6:15
  73:24                     65:9 74:19 75:10,11      discretion 42:21
date 4:24 19:13           department 15:13           discuss 5:12 15:9
  33:19 52:11 63:16         17:13 24:13 40:11          20:9 23:4 26:24
  69:15                     42:6 74:4 80:15            30:20 31:11,17
dated 19:15 36:9          departments 33:10            36:15 37:12,16
day 42:11,17 51:3           73:23                      44:11 45:7 50:12,18
  69:24 70:4 82:15        departure 17:8               54:10 56:19 61:7
                                                       76:2
day-to-day 72:20          dependent 25:17
                                                     discussed 6:8 22:15
days 19:12,16 65:16       deposed 6:21 10:17           23:22 26:6,7 39:4,
  67:4                    deposition 6:24              14 41:7 64:21
deal 62:22 80:22            8:10 9:13,24 10:20,      discussing 23:24
dealing 21:22 72:19         23 82:5 83:4,7,11,         26:23 41:5 67:15
dean 5:16 15:16             15
                                                     discussion 21:25
 69:22 72:18 73:22        depositions 5:11             23:2 27:4 37:14,19
 79:13                    describe 16:7 75:1           38:5,22 50:24 51:1
deans 21:24 74:7,14       description 22:25            65:15 77:5
Dear 36:12                  24:23 34:6,10 84:14      discussions 22:19
decades 32:20             descriptions 33:15           23:8 31:18 43:23
                                                       58:17 69:20 81:1


                            U.S. LEGAL SUPPORT
                              (877) 479-2484
                            Katherine
Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                         Filed 04/14/20 Page 90 of 99
                           December 16, 2019                            ·5
dissatisfaction           employed 12:18,21          explain 24:16 32:15
  41:8                    employee 15:15 16:1          46:15
distance 70:2               17:17 18:3 28:12,        explaining 71:16
diversity 33:24             16,21 29:2 46:17,        explanation 64:23
  75:6                      21,22 47:14,20 51:6      express 39:6 57:3
doctor 65:20                81:16 83:18,19             68:5,19
doctor's 39:22            employees 5:7 13:24        expressed 53:2
document 18:16 19:6         14:1,15 16:4,20          expressing 65:23
  60:15 68:9                17:23 20:6 25:13         eyes 71:8 72:17
documentation 79:8          46:12 80:25
  81:7                    employment 73:17,19
                            80:4                                 F
documented 46:23
documents 6:14            encouraged 54:7,12
                            59:11 61:17              fact 32:20 39:14
DORN 41:19                                             58:15 75:22
                          end 73:20
Doxey 4:13,14 18:11                                  factors 25:7
  41:4 59:18 60:3         ended 40:2 73:17
                            79:15,24 80:4            faculty 20:21,22
  82:11 84:3                                           22:9,10 34:24
draft 36:18               engineering 70:20
                          entry 20:19 51:20          fair 25:9 30:10
drafting 47:10,23                                     56:11 70:9
duly 4:3 83:5             Enz 79:13
                                                     fall 26:17 31:4
duties 14:9 17:21         error 25:1                  48:24
  18:2 23:3 24:23         escalate 15:10             familiar 4:19 8:25
Dyson 32:25 79:18         evaluation 81:6,16          15:18 20:25 33:7
                          eventually 34:22           feel 30:8 57:17
                            61:21                    feeling 62:23 65:12
           E              exact 19:13 52:11           68:23
e-mail 18:9,19,20,        exam 12:7                  fell 38:7
  24 19:7,11,14,15        Examination 4:5            felt 39:9 40:9
  26:22 29:13 43:12,        84:2                      43:13 48:6,8 53:9
  17,25 56:1 60:8,17,     examined 4:3                59:12 68:22 74:15
  25 61:1,10 62:4         exchange 6:15              figure 33:9 68:2
  72:16 73:11,13          exchanged 29:13            figuring 34:13
  84:15,16                excited 22:12,17           file 59:14
e-mailed 43:19 44:5       excuse 45:22               fill 42:17
e-mails 43:24             executive 5:14             filled 17:9 46:20
  44:12,13 45:8           exempt 26:1,2 39:17        final 15:14,17
  58:24,25                  42:14,15,16,20,24        financial 71:10
earlier 48:11 50:10         51:12 52:18
  59:1 71:14,25                                      financially 83:20
                          exhibit 18:10,12           fine 61:16
early 26:17 65:5,15         27:22 28:1 36:1
  67:4                      49:6 59:17,19 60:4       finish 7:9,10 32:9
earn 11:17,19 12:2,         63:6 64:13               finished 58:11
  6                       exorbitant 8:3             fit 22:4
Economics 33:1            expect 26:16               fix 38:19
education 11:13,16        expected 20:10             fixed 38:17 73:3
  24:25 77:14               26:8,11 71:13            flex 8:15 47:1
effective 49:8            experience 24:25            50:2,13,20,23 51:15
eligible 39:16              39:9 77:14                53:9,14 54:9,20
  51:12                   experienced 74:17           58:16,23 59:13
eliminate 75:8                                        62:25 65:1 68:16
                          expires 82:22               69:20


                            U.S. LEGAL SUPPORT
                              (877) 479-2484
                            Katherine
Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                         Filed 04/14/20 Page 91 of 99
                           December 16, 2019                            ·6
flexibility 31:24         gave 70:4 74:15            heart 57:23
  45:17 53:4 54:17        general 9:9 23:2,5         held 13:12,19 63:25
  57:6 68:20                24:6 25:24 35:2          helped 17:25
flexible 46:8 62:21         69:3,21                  helping 35:2,3
floor 52:20               generally 16:14              79:5,16
folks 80:25                 21:17 24:1               hereto 82:8
follow 67:6 68:2,24       generics 24:22             high 43:22 74:16
forces 33:8               give 40:8 43:7             higher 23:15,25
forgot 54:23                51:20 65:10 66:21          25:10 74:13
form 6:16 8:23 15:6       giving 67:21               highest 11:13 20:18
  19:5 21:20 22:23        good 4:7,9,14 22:4         hire 29:24 35:19
  23:19 24:4 25:19          29:23 35:23              hired 9:8 15:22
  27:6 28:19,24 30:4      Graduate 13:10               16:16,17 17:19,21
  31:13 33:8 34:7,19        32:24                      21:1 49:20 78:25
  37:2 46:20 47:16        granted 62:15 63:2           79:4
  49:24 50:21 53:23         68:20                    hiring 15:24 30:7,
  56:5,14 60:14 65:25     ground 6:23 52:20            11 76:21 78:14
  66:20 67:23 68:8        group 31:20 73:25          history 16:10
  69:9 71:3                 74:10                    hold 11:21 14:4
formal 6:18 8:12          groups 17:12
  9:5 59:14 61:18                                    holiday 51:4,9
                          guess 24:1 70:21           home 43:15 46:2,5
formalized 50:10            71:23 76:19                48:9 57:21 59:5
formation 31:23           guidelines 54:8              62:24 69:19
formed 13:8               guys 38:17                 honestly 6:2 55:20
forms 50:24                                          hoping 34:21
forward 16:19 47:19                                  hotel 10:13 32:24
  75:8                                H
                                                       52:21 79:10,14
found 28:9                half 44:10 74:18,20        hour 40:3 51:6
Fox 78:3,13               Hall 19:22                   52:23
fraction 40:3             hand 27:21                 hourly 25:12,18,25
frame 19:19               handing 18:11                39:16 42:10
frankly 75:22             handling 42:22 43:1        hours 11:2,6 12:13
freedom 45:17             HAP 39:19,21,24              40:3 42:11 46:23
frequently 20:21            40:3 41:15 42:1,7          48:9 51:5,14 56:10
  43:12,16                  45:24                      65:3 66:4
friction 20:22 21:2       happen 55:25 69:13         HR 5:15 13:6,9,12,
  43:3,9 69:17              71:18                      16,19 14:7,8,10
frustrations 44:20,       happened 32:15               15:12,14 17:16 24:1
  22 45:8                   38:15 71:25                28:13,15 31:20
full 51:7,8,11                                         47:12,20 48:1 62:9
                          happening 53:17              80:24
  52:17                   happiness 43:13
functions 33:11                                      HRIS 77:1
                          happy 13:4 72:10           huge 79:6
  34:2
                          Harry 79:17                human 11:23 13:2
future 40:11
                          Head 40:17 55:4
                          headache 57:22
           G              health 39:19 42:12                     I
                            57:19
Gabrielle 4:17                                       IDENTIFICATION
                          hear 19:2                    18:10 59:17
Gaur 79:17                hearing 76:9               II 34:1



                            U.S. LEGAL SUPPORT
                              (877) 479-2484
                            Katherine
Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                         Filed 04/14/20 Page 92 of 99
                           December 16, 2019                            ·7
ill 46:3,4 57:16          job 14:5 20:11,14,         late 26:16 60:19
  65:12                     16 21:15 22:2,25           63:3
imagine 72:10               26:6 30:23,25 33:14      launch 33:5
immediately 79:21           34:6,9 70:20 74:22       Laura 5:15 31:19
impacts 25:1                75:11,12                   38:25 40:8,9,20
inclusion 33:25           jobs 14:6 33:14              44:17 69:22 70:24
  75:6                    Johnson 13:4,9               71:14 72:16,25
increase 40:8             joining 32:13                73:1,3,11,13 74:5,
indicating 64:10          Julie 16:17 17:16            15 75:18
indicator 74:9              19:25 40:19,20           lawsuit 4:20,23
                            43:21,25 44:20 45:9        5:2,5,8,13,18,22
indicators 74:21                                       6:1,5,12,15
                            48:2,3,10,13 50:25
indirectly 83:21            52:2,16 57:1,14          lay 55:22
information 34:25           59:12 60:21 62:13        layers 10:13
Informed 5:3                64:15 67:8 76:20         layoff 6:19 74:24
Informing 5:9               77:4                       77:23 78:1 79:3,22
initial 14:14 17:11       Julie's 38:8               layoffs 8:19
initially 17:24           July 13:8 33:5             leadership 69:20
  34:1 35:9 73:2            38:7,14 61:24,25         learn 4:22 18:8
  79:14                     62:3 63:3                  34:22
inside 25:3               jump 31:21                 learned 18:5
insight 34:24             June 16:25 19:16           leave 20:7 48:19,
insomnia 65:11              52:10 58:6 61:6            21,24 49:20 51:2
instructed 7:25                                        65:15 67:4,12 81:8,
interact 25:3                         K                11
interactions 14:14                                   leaves 28:13,20
interest 21:11            Kaiser 79:18                 62:8,10 65:19 67:1,
interested 20:23          Kate 77:17                   6
  21:18 83:20             Katherine 82:11            leaving 74:5
interpret 25:5              84:3                     left 16:23,24 74:3,
interview 77:6            key 74:8,21                  18 75:11
  78:11                   kind 6:20 17:9             letter 6:20 9:6,7,
interviewed 76:16,          18:19 21:24 25:23          8,9 15:2 36:2,9,16,
  18,24 77:9 78:8           31:25 33:8 34:1            19 37:12 49:7
introduction 26:22          35:1 49:11 74:5,9,         63:15,20 64:1,2,3,
involved 6:19               25 77:15 79:18             25 69:4 84:14
 15:13,24 16:3,13         kinds 14:24                letters 6:18,19
 43:23 47:10,12,21,       knew 21:2,8,19,25            8:12
 23 48:3,7,13 51:1          23:21 24:6,9 39:2        letting 56:15
 81:4                       43:8 68:1 71:19          level 11:13 20:19
involvement 62:5          knowledge 80:1,2             21:2 23:15,25 32:1
issue 44:1,5                                           33:23 37:17,23
issues 17:16 20:20                                     41:8,14 42:20 43:22
                                      L                74:13,16 75:13
 54:11 57:2 72:6
 80:25                                               level-wise 30:24
                          lab 15:23 20:16,21,
                            23 31:2                  licenses 11:22
                          labor 17:18 75:6           light 58:23
           J
                            80:15                    Lindsay 10:14
January 48:19             lack 50:19 60:12             35:10,13,16,19
                                                       43:10 44:2 50:2,12
Jill 62:13 65:19          laid 54:9 75:17,21
                                                       51:22,25 52:2,14



                            U.S. LEGAL SUPPORT
                              (877) 479-2484
                            Katherine
Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                         Filed 04/14/20 Page 93 of 99
                           December 16, 2019                               ·8
 53:2,7,16,19 54:6,       managers 14:15             members 20:21 74:1
 13,14 56:20 58:6,7,        17:24 33:12 45:12,         75:2
 22 59:1 60:25 64:16        14 69:21,23,24           Memorial 51:3
 65:23 66:7,12,17           80:24                    memory 11:7
 67:17,20 68:7,19         March 4:25 79:23           mentioned 9:6 26:7
 69:10 70:10,13,18,       Margaret 18:20               32:13 48:21 52:25
 25 72:7,14,22 73:7         21:3,25                    55:1 61:16 63:23
 79:2,25 80:3 81:3        marked 18:10,12              81:17
Lindsay's 56:3              27:16,22 36:1            mentioning 23:14,24
list 69:4                   59:17,19 63:5            merge 32:23
listed 34:10              market 37:7 38:11,         merged 13:11 33:20
listen 18:3                 13                       merger 32:14,15
local 28:13,15            Master's 11:14,17            33:18
location 46:18,24           22:3                     mergers 33:7
locations 33:13           match 29:23 30:8           merging 21:8
long 12:21 13:5,12,       max 37:7,8                 met 4:14 29:8
 15 35:12 52:22           meaning 15:12 48:22        Michelle 79:1
 63:23 67:5 70:17,19        80:4                     minimum 32:3,5
longer 16:21 51:16        meaningful 7:17              37:4,6,25 38:2,7,20
 53:11 70:21 71:12,       means 27:16 42:10            39:11
 21                         53:15 68:2               minimums 26:3
looked 8:20 39:25         meant 75:9                 minute 41:1
lot 37:14 43:3            mediation 6:3,7,8          minutes 80:9
 74:10 75:25 77:14        medical 20:7 28:13,        mischaracterizes
lots 33:21 72:19            20 48:24 49:20             41:17,22
lowest 20:18 36:25          51:17 53:15 62:8,        missed 39:20
Lucinda 10:8,10             10,22 65:19 66:25
                            67:6 81:8,11             misusing 53:3 54:16
lunch 53:12                                            57:5
lunches 51:16 53:11       medication 65:9
                                                     mix 25:25
                          medications 10:25
                            11:5 62:24               Moeller 5:14,18,22
           M                                         month 44:9 70:21
                          meet 9:20,23 15:21
                            19:8,10,20 20:6            79:4,21 80:5
made 25:2 33:4                                       months 35:15 49:4
  34:17 37:11 40:7          26:2,18,21 29:15
                            60:19,23,24                79:23
  55:11 74:5 81:19                                   morning 4:7,8 5:19
Maine 12:17               meeting 20:2,9,11,
                            13 23:11,16 26:4           65:6
make 14:22 15:4             27:1 29:12,17,20,21      moved 16:25 33:13
  32:8 40:13,15 64:3        38:25 41:5 44:15,17        51:8 70:2,20
  67:25                     52:5,9,12,19,22          movement 31:25
making 21:24 24:25          53:1,8 55:2,15           moving 34:2 52:18
  25:23 31:10 42:21         58:6,10 61:2,6,7,9         53:13 74:24
  74:8                      63:24,25 64:8,14,        multiple 37:5 55:21
management 13:10            18,22 65:22 66:7,          59:13
  32:25 33:2 70:7           12,14,17,24 67:14,
  73:24                     19,25 68:4,5,18
manager 13:20 14:23         69:1 71:14,15,17,24                  N
  15:3 30:7 70:5,11         75:18
  76:21 78:14 81:17,                                 needed 26:24 34:15
                          meetings 44:25 45:4
  18                                                   69:25 72:21 74:14
                            61:13
manager's 71:2                                       needing 67:4
                          member 55:10
  72:9,23


                            U.S. LEGAL SUPPORT
                              (877) 479-2484
                            Katherine
Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                         Filed 04/14/20 Page 94 of 99
                           December 16, 2019                            ·9
neglecting 54:22            55:3 57:12,17,20           37:11,21 41:5 42:2
negotiate 25:6              67:1 69:25 70:6            47:1,9 48:22 49:19
negotiated 47:8             75:7 80:17,20              50:1,14,20 53:3
negotiating 47:23         official 28:19 34:9          54:13,15,16 55:3
negotiation 47:13         officially 13:20             56:4,13,21 57:4
                            33:20                      58:21 59:8 60:9,10
negotiations 80:23                                     61:17,20 62:15
news 75:20                one-on-one 44:24
                          open 8:6 76:8                63:20,24 64:15
Nodded 40:17 55:4                                      65:24 66:9 67:16,20
non-exempt 42:9           opening 21:21 22:9,          68:5,18 69:11
non-medical 53:21,          15                         70:10,14,18 71:1,11
  22                      operations 14:12             72:3,7 73:6 75:16
normal 32:11              opinion 56:2,12              76:3,23 77:10,22
NOTARY 82:19              opportunities 21:10          81:2
note 6:24 7:6,21          option 21:13 70:5          Payne's 5:8 6:5,24
notice 43:7 74:15         order 69:25                  10:15 16:13 27:11
  83:16                   orientation 15:25            28:8 29:25 35:17
                            16:3,5,13,14,19            36:8 41:14 44:11,22
notified 56:17
                          originally 9:7 50:7          47:24 48:4,14 54:15
 75:16
                          outline 65:2                 57:25 58:9 62:11
notifying 56:16                                        69:8 70:15 72:24
November 49:5             oversee 74:13,17
                                                       73:16,19 75:20 77:6
number 35:23              overseeing 71:7              81:10
                            72:7
                                                     PENCE 6:16 8:23
                          oversight 71:1               15:6 19:5 22:23
           O
                                                       23:19 24:4 25:19
Object 6:16 8:23                      P                27:6 28:24 30:4,6
  15:6 19:5 22:23                                      31:13 32:8 34:7,19
  23:19 24:4 25:19        Pages 84:2                   37:2 38:3 41:2,16,
  27:6 28:24 30:4         paid 42:17                   21 47:16 49:24
  31:13 34:7,19 37:2      palpitations 57:23           50:4,15,17,21 53:23
  47:16 49:24 50:21       panel 76:20 78:12            56:5,14 59:23 60:14
  53:23 56:5,14 60:14                                  65:25 66:10,20
                          part 18:2 20:19              67:23 68:8,14 69:9
  65:25 66:20 67:23         24:13 25:22 37:18
  68:8 69:9 71:3                                       71:3 81:24
                            39:15 59:24 65:21
objection 7:22,23           67:11                    pending 41:20
  41:16 66:10             part-time 20:16            people 7:7 13:3
observation 16:8            22:1 79:4,20,24            14:11 24:12 33:12,
occasionally 45:6                                      14 35:11 48:8 56:8
                          parties 64:3 69:7            66:5 70:1 77:9
October 49:5                71:9 83:19
Odinacio 77:17                                       perception 54:16
                          pause 74:6                   68:6
offer 6:19 9:6,7,8        pay 20:17 24:17,21
  14:23 15:2 31:11                                   performance 40:12
                            25:10,12,16 36:22,
  34:16 36:2,9,16,19                                   54:11 58:9 74:9,21
                            25 37:6,8,23 38:6,
  37:12,18 49:7                                        81:5,6,8,11
                            10,14 39:5,7 40:8
offered 15:2,15             41:8,14 51:4             performing 49:22
  30:12 31:7 34:5         Payne 4:19 15:18,21        period 49:19 68:12
  46:12 77:10 78:15,        17:19 18:6,19 19:8,        80:5
  18                        10,21 20:9,14,24         person 17:15,23
offers 14:21                22:13 23:4 26:5,24         55:25
office 5:10,20              29:8,16 30:12,21         personal 16:8 38:5,
  19:22 46:4 51:19          31:7,11 34:4,17            21 39:19 42:13
                            35:7,12 36:21              51:17 57:19


                            U.S. LEGAL SUPPORT
                              (877) 479-2484
                            Katherine
Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                         Filed 04/14/20 Page 95 of 99
                           December 16, 2019                            ·10
personally 43:18          potentially 30:22          question 7:9,11,14,
  56:22                    39:25                       17,25 8:6 24:1
phase 31:3 34:1           pre-approved 46:3            27:18 29:1 32:9
philosophy 69:23          prep 6:10 9:24               41:19 66:13,23 81:5
phone 43:24 56:1,9        preparation 9:12           questions 7:4,22
phonetic 21:3 77:17        12:7,15 79:8,19             11:11 17:24 56:9
physically 55:24          prepare 8:9                  60:1 66:6 81:23
picture 73:1,4            prescription 11:1,6        queue 77:3
piece 67:3                present 19:24 61:4         quick 19:3 41:1
place 35:13 52:19          63:24                     quote 60:12,18
  64:8 79:21 83:16        pretty 27:17 80:9
Plaintiff's 18:12         previous 65:1                          R
  59:19 60:4              previously 4:15
plan 33:6                  10:17 27:16,21 36:1       raise 58:21
plans 16:7                 63:5                      range 15:8
platform 34:23            prior 6:8 13:9             rankings 34:20 55:9
platforms 33:16            31:10 68:5,21               71:6,9 74:20
point 7:11,13 8:1         procedures 20:7            rate 37:7
  14:13,23 16:9,10,18      33:16                     rationale 75:3
  17:11 21:7 27:9         proceed 7:24               reaccreditation
  37:21 40:10,12          process 15:13 28:10          79:5
  50:18 66:25 76:1,19       61:22 62:3 74:23         reach 52:13,14
pointed 64:13               79:6 81:15                 65:20
policies 8:11,13          professional 11:23         reached 29:14
  9:3 16:9 33:16          projects 18:1              reaching 60:10
  80:24                   promotion 14:24            reaction 22:16
policy 25:4 27:12         proof 53:19                  75:20 76:9
  28:6 45:16,20 75:6      proper 43:7                read 8:21 82:5
  80:14,18,21,25          properly 70:1              ready 79:5
pool 22:10                proposal 40:7 75:5,        realize 21:1
posed 7:14                  8                        rearranging 73:22
position 12:24            proposals 74:25            reason 11:9
  13:12,19 15:2 17:9      propose 22:14              reasonable 15:9
  20:19 22:21,22          provide 53:19               55:24 56:4,13,18
  24:24 25:10,22,24       provided 37:12             reasons 22:1 53:21,
  30:2 32:1 39:16                                     22
  42:9,10,14,15 76:16     PUBLIC 82:19
  78:9,16,19,22,25        publishing 35:1            reassess 67:1
  79:24                   pull 35:3                  recall 16:24 18:24
positions 21:15           purpose 39:1 67:24          19:13,18 22:11
  22:7 25:8 26:6          purposes 55:8               23:23 27:2,3,9
  49:12 76:3 78:1         put 27:22 30:9 32:3         29:18 35:14,16
                            35:10,13 39:15            37:14 39:24 41:9
possibilities                                         48:16,25 49:2 52:23
  20:12,14 21:5 74:12       42:15,19,24 43:6
                            45:24 54:21 74:22         53:18 54:3 55:20
possibility 21:9                                      57:7 61:2,6,9 62:18
  22:8 76:2                                           63:1 64:1,7 65:23
possibly 16:12 22:4                   Q               66:11,16 76:21
 23:24 39:21                                          77:16
post 31:22                qualified 78:20            receiving 18:24
potential 22:15           querying 35:3              recent 9:8 10:3
 29:9 30:25


                            U.S. LEGAL SUPPORT
                              (877) 479-2484
                            Katherine
Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                         Filed 04/14/20 Page 96 of 99
                           December 16, 2019                            ·11
recertify 12:14           report 33:24 70:23           12 70:11 71:2 72:4,
recognize 7:2 18:16         71:20                      9,23 74:19 75:12,14
recollection 57:13        reporter 7:3 32:12           76:6,10,24 77:6,10
record 4:11,17 41:3       reporting 35:8,12            78:6 79:5,21
  43:5 57:14 64:12        reports 35:4               roles 21:14 25:25
  80:11 83:11             representing 4:18            34:14 49:21
recorded 83:7             request 20:24              room 10:5 52:21
recreate 33:15              28:13,22 29:4 46:17      rule 7:2
recruiting 17:18            59:14 62:6,11 63:1       rules 6:23 68:25
recruitment 18:1          requesting 27:13           runs 51:16
redirect 81:24              28:10 56:3
reduced 83:8              requests 14:24                         S
reference 81:7,10,          42:23 43:1 59:5
  19                      required 28:22 29:4        Sage 19:22
referenced 61:1             31:1 74:12               sake 32:11
referred 14:12 59:1       requires 42:20             salaried 25:13,18
  71:14                     74:23                      39:17
referring 9:17            requisitions 76:25         salary 26:2
reflect 64:13             research 15:23             sat 78:11
reimburse 41:15           reserve 81:25              save 82:6
reimbursing 42:1          resources 11:23            SC 13:4
reinstate 40:5              13:2                     schedule 46:19
  41:15 42:7              respective 47:14           scheduled 71:15
reinstating 39:21,        respond 19:1               scheduling 45:18
  25 42:1                 response 19:11               57:16 58:17
related 41:25 50:2          39:12 54:5 55:17         school 12:5 13:10
relations 17:17             58:1 64:2                  16:10,11 17:13 21:5
  75:7                    responses 7:5                22:2 32:23,24,25
relative 83:18,19         rest 46:5 57:20              33:24 52:21 61:18
relaying 66:3             restructured 17:10           71:6 79:10
remember 29:21 32:6       result's 42:18             schools 13:11 21:7
  35:6 50:11 52:10        retained 70:25               32:14,16,21,23
  61:3,12 62:20 65:18     review 8:13 9:10             33:2,10 74:7 79:14,
  69:14                     16:9 18:13 27:17           16,19
reminding 5:19              59:20 63:6               scope 72:18
remote 70:3               reviewed 6:18 27:25        security 42:22,25
remotely 55:11 56:7         60:3 75:5                seek 61:17
  69:24                   reviewing 72:23            seeking 29:2
removed 33:23 81:8,       revise 80:23               send 73:4 79:7
  11,20                   revised 66:18              Senior 11:23
reorg 31:23               Rochester 11:18            separately 9:20
reorganization            role 13:23 14:20             31:19
  32:14                     17:8 21:18 23:6,10,      separations 8:16,
repeated 54:25              15,18 24:3,7,8,11,         17,18
repetitive 7:1              20 25:17,21 26:19        September 36:9
rephrase 7:15 41:23         29:10 30:1,13,22           44:16 49:8
 66:24 68:17                31:8,12 34:5,6,12,       September-ish 69:15
                            18 35:17 36:22           services 10:12
replaced 70:22              37:1,22 38:15,24
replacement 17:15                                      33:25 34:3
                            39:18 40:10 41:7
                            42:6,16,20,24 49:8,


                            U.S. LEGAL SUPPORT
                              (877) 479-2484
                            Katherine
Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                         Filed 04/14/20 Page 97 of 99
                           December 16, 2019                            ·12
session 16:6              sort 16:2 17:12            status 5:9,12 51:9
sessions 9:25             sound 24:11                  77:7
set 22:21 34:5            sounded 24:7,8             stay 57:17 70:5
  38:25 71:8              Southern 12:17               79:12
sets 72:17                span 49:2                  stenotype 83:8
SHA 52:21                 speak 9:12 10:19,22        step 70:7,11
Shackell 18:20              17:13 20:14 22:6         stepped 71:1 72:8,
  21:25                     29:16,19 30:11,16          22
Shackell-dell 21:3          40:21 44:14,21 52:1      stop 74:6
Shaw 76:20                  54:13                    stopped 69:11
Shawn 5:14 80:13,14       speaking 7:7 9:17            70:10,13
  81:4                    speaks 19:6 60:15          straight 47:18
Shaylor 83:3,25           special 12:5               strike 5:6 10:7
she'd 21:17 26:13         specialists 17:14            16:2 17:20 30:10
  29:15,23 40:12 51:2     specialized 11:21            31:7 37:20 63:15
sheet 82:8                specific 14:5                75:15
shift 75:14                 21:14,15 23:25           structure 16:11
shifted 38:7,10,13          28:22 29:4,7,21            69:8 71:16
  74:1,2,11                 30:20 46:20 48:9         student 33:25 34:3
short-term 20:6             50:23 52:4 54:18         stuff 6:20 33:8
shortly 16:17 48:18         64:24 65:17 72:11          72:17,19,21 77:3
  64:9                    specifically 19:18         submitted 71:8
shot 73:1                   53:18 61:10 62:20        SUBSCRIBED 82:14
                            64:9 65:2 69:14          substance 6:5 9:15
show 27:15 35:25            79:12
  59:18 63:5                                           36:15
                          specifics 58:20            substantively 5:22
sick 16:8                   65:14
side 27:23                                           suggest 15:1,4 68:9
                          spell 77:19                suggesting 15:9
sign 81:25                SPHR 11:24,25
signed 47:8 48:17                                    suggestion 14:22
                          spoke 6:1 22:20            summer 26:15,17
signing 47:11               26:5 30:21 57:4,10
similar 24:8,11,13                                     73:21
                          spoken 5:4,6 6:4,11        supervise 13:24
  79:15,18                  80:3
simply 25:4                                            14:5,7,11,14 70:1,
                          spread 25:2                  17 72:20
simulation 15:23          spring 38:12
  20:16 31:2                                         supervising 14:2
                          staff 33:10,23               69:11 70:10,14
sit 55:10 64:3            standpoint 43:22             71:12
Sitting 11:9                45:18 46:22,23           supervision 83:9
situation 31:23             55:23                    supervisor 10:14,15
  51:17 65:9              start 7:9,11 43:2,           21:3 35:17 46:21
skill 30:23                 17 48:11                   47:15,20 70:15
skills 30:8 32:2          started 13:21 16:17          72:13 74:17
skim 8:21 9:2               38:24 62:3               supervisors 5:10
skimmed 9:1               starting 14:23             support 21:24 22:9
slated 60:18,23             18:19 20:25 51:18          64:6 74:10
sleep 65:12               starts 28:18 36:12         supports 22:10
slept 65:11               state 4:11 25:4            supposed 49:21
small 80:12                 82:2 83:1                  51:14
snap 72:25                states 49:8                surgery 26:15
software 20:24 35:2       statistics 22:3            surprised 75:22,23



                            U.S. LEGAL SUPPORT
                              (877) 479-2484
                            Katherine
Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                         Filed 04/14/20 Page 98 of 99
                           December 16, 2019                            ·13
survey 38:12              testify 11:3 83:5          titles 14:5 37:5
surveys 34:20 55:9        testimony 41:17            today 9:13 10:23
 71:5 74:19                 83:12                      11:3,9 32:13
sworn 4:3 82:14           thing 35:1 77:15           today's 8:10 9:24
 83:5                       80:12                      33:19
Syer 5:16,25 6:4,9        things 14:25 16:2          told 18:9 41:25
 31:19 38:25 40:8,14        24:13 31:22 33:21          53:25 62:4 71:19,23
 41:13 42:4 69:22           34:21 39:4 43:20           76:5
 70:24 71:14 75:18          45:13,22 46:23           tons 79:7,8
Syer's 40:22 41:13,         47:18 51:17 53:14        tool 75:1
 25                         71:9                     top 60:17 63:17
system 73:2               thinking 61:12             touch 62:13 65:19
systems 33:17               69:15 71:19              tough 45:13
                          thought 34:11 72:13        traditional 49:12
                            74:21
           T                                         train 51:19
                          thrown 33:11
                                                     training 17:25
taking 7:3 8:7            Thursday 10:3                55:8,12,25 66:6
  21:18 53:11 54:20       time 5:17 6:1 7:12,        transactions 77:2
  59:1 75:10 83:4           13,21 8:1,3 16:8,15
                            17:19,20 18:2,5          transcript 7:6 17:5
talk 16:6,9 20:11                                    transfer 55:12
  21:10,16 26:19            19:19,21,23 20:10,
                            19 21:6,20 22:7,20       treating 43:14
  52:17 54:7 57:14
  71:15                     23:1,9,16 24:14          treatment 26:14
                            26:8,23,24 27:8,11,        65:18,21 67:12
talked 5:17 22:8
 32:20 40:20 51:10          17 28:8 31:1 32:10       treatments 62:23
 69:22                      33:9 34:4,16 35:20       true 82:6 83:11
                            37:11,21 39:15,19,       truth 83:6,7
talking 21:4                24 40:1,6,9 41:15
Tammy 10:14 35:10                                    Tubbs 62:14
                            42:1,4,7,17,19,23
 43:4,10,13 45:9,12,                                 type 28:22
                            43:1,6 45:25 47:7
 19,23,25 46:2 48:8         49:2,19 50:9,18          typewriting 83:8
 50:25 51:10 54:18          51:7,8,11,22 52:17       typically 20:5 26:2
 55:16,18,19 60:19          53:3,4 54:17 57:6,         28:18
 64:16 65:3 66:14           15,19 59:1,7,20
 68:23 69:18 70:2,23        63:14 68:12 69:10,
 71:7,12,20 73:4                                                 U
                            22 70:13 73:14,16
 74:3,20 79:9 81:18         76:4 79:22 81:18         Uh-huh 4:16 6:25
Tammy's 54:22 75:12         83:15                      12:1 15:20 17:2,6
tangentially 78:7         timecard 43:14               19:4 24:18,21 26:9
task 33:8                   45:24 59:2 72:24           36:14 38:18 46:11
team 14:12 21:21,22         73:1,5                     49:10,14 52:8 59:3
 22:16 34:13 55:11        timeline 61:11               61:19 63:11 69:5
 74:1 75:1,9 79:7         times 10:1 30:15             72:2
telling 18:21               32:13 38:1 44:4,8        ultimately 15:16
ten-ish 35:23               53:13,20 59:12             31:7,19 50:1 78:24
term 81:6                   68:22,24 71:10           uncertainty 40:10
termed 44:22              timing 31:4                  42:6
termination 9:9           tiny 42:16                 Undergrad 32:25
terms 26:11               title 10:12 13:1           understand 7:14,16
testified 4:4 36:21         37:5,9 39:18 78:21,        11:11 43:3 56:8
  41:11,24 71:25            23                         64:18 65:4 66:2




                            U.S. LEGAL SUPPORT
                              (877) 479-2484
                            Katherine
Case 3:18-cv-01442-GTS-ML Document 30-4 Doxey
                                         Filed 04/14/20 Page 99 of 99
                           December 16, 2019                            ·14
understanding 22:22         70:3 73:23 81:7            20,21 64:17
 23:17 24:2 34:17         wanting 42:19
 42:5 50:8 65:8           warranted 38:13                        Y
 71:18                    Weaver 16:17,21
understood 7:18             17:21 19:25 20:1,8       year 12:13 38:6,23
 64:4                       28:17 38:17 40:19,         41:6 44:10 71:25
unhappy 65:24 66:1          22 41:12,25 44:21        years 12:13,23
union 80:22                 45:7 56:23 57:10           13:14,17 35:23 39:9
university 5:3,5,7          58:1,14 60:9,11,17,        79:6
 8:18 11:18 12:17,19        24 61:17 64:15 77:5      YORK 82:2 83:1
 25:3 27:5 32:22          web 74:25
 35:20,21,22 39:10        week 9:4,10 60:19
 59:15 64:5 73:17,20      weekly 45:4
 74:23 79:25              whatnot 15:3
university's 77:1         when's 5:17,25
 81:6,15                  wide 25:2
unreasonable 57:18        withdraw 66:23
unusual 31:21             word 50:19
updating 57:2             words 46:15
usual 44:24               work 14:6 31:5
                            34:1,15 38:12 39:20
           V                42:12,18 43:15
                            46:2,4,5,8,10,17,
vacant 24:14                18,19,22 47:1,24
vacation 40:4 42:13         48:4,11,12,14,17
vague 69:9                  50:2,10,13,20 51:20
Val 9:19                    55:13 56:6,10
Varma 80:13 81:2            57:20,21 59:5 62:24
                            65:3,5,7 68:21
verbal 7:5                  69:6,8,19,24 70:3
verified 73:13              71:7 72:8,12,15
versions 59:13              74:2,6,9,11,14,16
versus 51:15                75:4,25 79:2,15
Vinci 4:6,18 38:4           80:14 81:3
  40:25 50:5,16 59:25     Workday 73:3 76:25
  64:12 68:13,16 80:8     worked 35:20,22
  81:22 84:3                47:19 51:2 62:10
Virginia 16:25              77:23 79:25
virtual 26:22             workforce 75:5
virtue 58:15                80:18,21
Vishal 79:16              working 20:15 31:2
visit 79:7                  39:15 47:9 49:12
                            51:13 55:11 67:17
                            73:25
           W              would've 19:22
                            29:22 37:18 39:16
wait 30:25
                            55:16 62:7 76:21
wanted 21:10,12,16          77:7 78:3
  22:5,18 42:14 44:16
                          wrapped 80:9
  45:18 46:1 48:8
  52:16 54:19,21 55:8     write 75:3 80:23
  56:17 65:5,15 69:18     wrong 21:1 45:15,



                            U.S. LEGAL SUPPORT
                              (877) 479-2484
